[EXEUCTION COPY]

 

                                          
                                          
                                                                       

$6,000,000,000

TERM LOAN CREDIT AGREEMENT

among

NEW VIACOM CORP.,

THE SUBSIDIARY BORROWERS PARTIES HERETO,

THE LENDERS NAMED HEREIN,

CITIBANK, N.A.,

as Administrative Agent,

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent

and

BANK OF AMERICA, N.A., DEUTSCHE BANK SECURITIES INC., and

THE BANK OF TOKYO-MITSUBISHI, LTD., NEW YORK BRANCH,

as Co-Documentation Agents,

 

Dated as of December 8, 2005

 

 

CITIGROUP GLOBAL MARKETS INC.

and

J.P. MORGAN SECURITIES INC.,

as Joint Lead Arrangers and Joint Bookrunners

 

 



 

NY nv-6billion -credit.htm i

 

 

TABLE OF CONTENTS

Page

 

i

NY nv-6billion -credit.htm i

 



 

 

ARTICLE I

DEFINITIONS

1

 

SECTION 1.1.

Defined Terms

1

 

SECTION 1.2.

Terms Generally

15

ARTICLE II

THE CREDITS

16

 

SECTION 2.1.

Commitments

16

 

SECTION 2.2.

Loans

16

 

SECTION 2.3.

Borrowing Procedure

17

 

SECTION 2.4.

Repayment of Loans

17

 

SECTION 2.5.

Conversion and Continuation Options

17

 

SECTION 2.6.

Fees

18

 

SECTION 2.7.

Interest on Loans; Eurocurrency Tranches; Etc

18

 

SECTION 2.8.

Default Interest

19

 

SECTION 2.9.

Alternate Rate of Interest

19

 

SECTION 2.10.

Termination and Reduction of Commitments

20

 

SECTION 2.11.

Prepayments of Loans

21

 

SECTION 2.12.

Reserve Requirements; Change in Circumstances

21

 

SECTION 2.13.

Indemnity

23

 

SECTION 2.14.

Pro Rata Treatment; Funding Matters; Evidence of Debt

23

 

SECTION 2.15.

Sharing of Setoffs

25

 

SECTION 2.16.

Payments

26

 

SECTION 2.17.

Taxes

26

 

SECTION 2.18.

Mitigation Obligations; Replacement of Lenders

28

ARTICLE III

REPRESENTATIONS AND WARRANTIES

29

 

SECTION 3.1.

Corporate Existence

29

 

SECTION 3.2.

Financial Condition

29

 

 

ii

NY nv-6billion -credit.htm i

 



 

 

 

SECTION 3.3.

Litigation

29

 

SECTION 3.4.

No Breach, etc

30

 

SECTION 3.5.

Corporate Action

30

 

SECTION 3.6.

Approvals

30

 

SECTION 3.7.

ERISA

31

 

SECTION 3.8.

Taxes

31

 

SECTION 3.9.

Investment Company Act

31

 

SECTION 3.10.

Environmental

31

 

SECTION 3.11.

Material Subsidiaries

31

ARTICLE IV

CONDITIONS OF EFFECTIVENESS AND LENDING

31

 

SECTION 4.1.

Effectiveness

31

 

SECTION 4.2.

Initial Loans to Subsidiary Borrowers

32

 

SECTION 4.3.

All Credit Events

32

ARTICLE V

COVENANTS

33

 

SECTION 5.1.

Financial Statements

33

 

SECTION 5.2.

Corporate Existence, Etc

35

 

SECTION 5.3.

Insurance

36

 

SECTION 5.4.

Prohibition of Fundamental Changes

36

 

SECTION 5.5.

Limitation on Liens

37

 

SECTION 5.6.

Limitation on Subsidiary Indebtedness

38

 

SECTION 5.7.

Consolidated Coverage Ratio

39

 

SECTION 5.8.

Use of Proceeds

39

 

SECTION 5.9.

Transactions with Affiliates

39

ARTICLE VI

EVENTS OF DEFAULT

39

ARTICLE VII

THE AGENTS

41

 

 

iii

NY nv-6billion -credit.htm i

 



 

 

ARTICLE VIII

VIACOM GUARANTEE

43

 

SECTION 8.1.

Viacom Guarantee

43

ARTICLE IX

MISCELLANEOUS

46

 

SECTION 9.1.

Notices

46

 

SECTION 9.2.

Survival of Agreement

47

 

SECTION 9.3.

Binding Effect

47

 

SECTION 9.4.

Successors and Assigns

47

 

SECTION 9.5.

Expenses; Indemnity

51

 

SECTION 9.6.

Right of Setoff

52

 

SECTION 9.7.

APPLICABLE LAW

52

 

SECTION 9.8.

Waivers; Amendment

52

 

SECTION 9.9.

Entire Agreement

53

 

SECTION 9.10.

Waiver of Jury Trial

53

 

SECTION 9.11.

Severability

53

 

SECTION 9.12.

Counterparts

53

 

SECTION 9.13.

Headings

53

 

SECTION 9.14.

Jurisdiction; Consent to Service of Process

53

 

SECTION 9.15.

Confidentiality

54

 

SECTION 9.16.

Waiver of Notice of Termination Period

55

 

SECTION 9.17.

Patriot Act Notice

55

ANNEXES

ANNEXES

Annex I

Tranche B Pricing Grid

EXHIBITS

Exhibit A

Administrative Questionnaire

Exhibit B

Form of Borrowing Request

Exhibit C

Form of Subsidiary Borrower Designation

 

iv

NY nv-6billion -credit.htm i

 



 

 

Exhibit D

Form of Subsidiary Borrower Request

Exhibit E

Form of Assignment and Acceptance

Exhibit F

Form of Confidentiality Agreement

Exhibit G

Form of Closing Certificate

Exhibit H

Form of Certificate of Effectiveness

SCHEDULES

Schedule 1.1

Commitments; Addresses for Notices

Schedule 1.1(a)

Guarantees

Schedule 5.6

Subsidiary Indebtedness

 

v

NY nv-6billion -credit.htm i

 



 

 

TERM LOAN CREDIT AGREEMENT entered into as of December 8, 2005, among NEW VIACOM
CORP., a Delaware corporation (to be renamed “Viacom Inc.” at the time of the
Viacom Separation Event (as herein defined)) (“Viacom”), each Subsidiary
Borrower (as herein defined); the lenders whose names appear on Schedule 1.1
hereto or who subsequently become parties hereto as provided herein (the
“Lenders”); CITIBANK, N.A., a national banking association (“Citibank”), as
administrative agent for the Lenders; JPMORGAN CHASE BANK, N.A., a national
banking association, as syndication agent for the Lenders (in such capacity, the
“Syndication Agent”); and BANK OF AMERICA, N.A., DEUTSCHE BANK SECURITIES INC.
and THE BANK OF TOKYO-MITSUBISHI, LTD., NEW YORK BRANCH, as co-documentation
agents for the Lenders (in such capacity, the “Co-Documentation Agents”).

W I T N E S S E T H:

WHEREAS, as provided in the Form S-4 (as hereinafter defined), Viacom Inc., a
Delaware corporation (to be renamed “CBS Corporation” at the time of the Viacom
Separation Event (as hereinafter defined)) (“CBS”), plans to separate its
businesses into two publicly traded companies, one of which will be Viacom;

WHEREAS, as of the date hereof, Viacom is a wholly-owned subsidiary of CBS, and
it will remain a wholly-owned subsidiary of CBS until the Viacom Separation
Event, at which time it will become a separate publicly traded company;

WHEREAS, as described in the Form S-4, shortly prior to the Viacom Separation
Event, Viacom will pay a special cash dividend to CBS (the “Special Dividend”),
the proceeds of which will be used, among other things, to repay in full all
obligations of CBS under the Existing $2.5 Billion 18-Month Credit Agreement (as
hereinafter defined);

WHEREAS, Viacom has requested that the Lenders provide extensions of credit to
it and to certain Subsidiary Borrowers to be used to fund the Special Dividend
and for other general corporate purposes (including, without limitation,
commercial paper backup and share repurchases), which extensions of credit shall
enable the Borrowers (as herein defined) to borrow term loans in an aggregate
amount not to exceed $6.0 billion (except as reduced pursuant to Section 2.10);
and

WHEREAS, the Lenders are willing to extend credit to the Borrowers on the terms
and subject to the conditions herein set forth;

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1.        Defined Terms. As used in this Agreement, the following
terms shall have the meanings specified below:

 

NY nv-6billion -credit.htm i

 



2

 

 

“ABR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Alternate Base Rate in accordance with the provisions of
Article II.

“ABR Tranche B Loan” shall mean any Tranche B Loan that is an ABR Loan.

“Administrative Agent” shall mean Citibank, N.A., together with its affiliates,
as an arranger of the Commitments and as the administrative agent for the
Lenders under this Agreement, and any successor thereto pursuant to Article VII.

“Administrative Agent Fee Letter” shall mean the Fee Letter with respect to this
Agreement between Viacom and the Administrative Agent, as amended, supplemented
or otherwise modified from time to time.

“Administrative Agent’s Fees” shall have the meaning assigned to such term in
Section 2.6(b).

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A hereto.

“Affiliate” shall mean, as to Viacom, any Person which directly or indirectly
controls, is under common control with or is controlled by Viacom. As used in
this definition, “control” (including, with correlative meanings, “controlled
by” and “under common control with”) shall mean possession, directly or
indirectly, of power to direct or cause the direction of management or policies
(whether through ownership of securities or partnership or other ownership
interests, by contract or otherwise); provided that, in any event, any Person
which owns directly or indirectly 10% or more of the securities having ordinary
voting power for the election of directors or other governing body of a
corporation or 10% or more of the partnership or other ownership interests of
any other Person (other than as a limited partner of such other Person) will be
deemed to control such corporation or other Person. Notwithstanding the
foregoing, no individual shall be deemed to be an Affiliate of Viacom solely by
reason of his or her being an officer, director or employee of Viacom or any of
its Subsidiaries.

“Agents” shall mean the collective reference to the Administrative Agent, the
Joint Lead Arrangers, the Joint Bookrunners, the Co-Documentation Agents and the
Syndication Agent.

“Agreement” shall mean this Term Loan Credit Agreement, as amended, supplemented
or otherwise modified from time to time.

“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to the greater of (a) the
Prime Rate in effect on such day and (b) the Federal Funds Effective Rate in
effect on such day plus ½ of 1%. For purposes hereof, “Prime Rate” shall mean
the rate of interest per annum publicly announced from time to time by the
Lender serving as the Administrative Agent as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective on the date such change is publicly announced as effective; and
“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on

 

NY nv-6billion -credit.htm i

 



3

 

the next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day which is a Business Day, the average
of the quotations for the day of such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it. If for any reason the Administrative Agent shall have determined
(which determination shall be conclusive absent manifest error) that it is
unable to ascertain the Federal Funds Effective Rate for any reason, including
the inability or failure of the Administrative Agent to obtain sufficient
quotations in accordance with the terms thereof, the Alternate Base Rate shall
be the Prime Rate until the circumstances giving rise to such inability no
longer exist. Any change in the Alternate Base Rate due to a change in the Prime
Rate or the Federal Funds Effective Rate shall be effective on the effective
date of such change in the Prime Rate or the Federal Funds Effective Rate,
respectively.

“Applicable Eurocurrency Margin” shall mean (a) with respect to Tranche A Loans,
0.550% per annum and (b) with respect to Tranche B Loans, the “Applicable
Tranche B Eurocurrency Margin” determined in accordance with the Pricing Grid
set forth in Annex I hereto.

“Applicable Facility Fee Rate” shall mean the “Applicable Facility Fee Rate”
determined in accordance with the Pricing Grid set forth in Annex I hereto.

“Applicable Utilization Fee Rate” shall mean the “Applicable Utilization Fee
Rate” determined in accordance with the Pricing Grid set forth in Annex I
hereto.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent, in the
form of Exhibit E.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

“Borrower” shall mean, as applicable, Viacom or the relevant Subsidiary
Borrower.

“Borrowing Request” shall mean a request made pursuant to Section 2.3 in the
form of Exhibit B.

“Business Day” shall mean any day (other than a day which is a Saturday, Sunday
or legal holiday in the State of New York) on which banks are open for business
in New York City; provided, however, that, when used in connection with a
Eurocurrency Loan, the term “Business Day” shall also exclude any day on which
banks are not open for international business (including dealings in Dollar
deposits) in the London interbank market.

“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property (other than satellite
transponders), or a combination thereof, which obligations are required to be
classified and accounted for as capital leases on a balance sheet of such Person
under GAAP and, for the purposes of this Agreement, the amount of such

 

NY nv-6billion -credit.htm i

 



4

 

obligations at any time shall be the capitalized amount thereof at such time
determined in accordance with GAAP.

“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants or options to purchase any of the foregoing.

“CBS” shall have the meaning assigned to such term in the recitals to this
Agreement.

“Closing Certificate” shall mean a certificate, substantially in the form of
Exhibit G.

“Closing Date” shall mean December 8, 2005.

“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
from time to time.

“Co-Documentation Agents” shall have the meaning assigned to such term in the
preamble hereto.

“Commitment” shall mean a Tranche A Commitment or Tranche B Commitment, or any
combination thereof (as the context requires).

“Commitment Utilization Percentage” shall mean on any day the percentage
equivalent to a fraction (a) the numerator of which is the aggregate outstanding
principal amount of the Loans on such day and (b) the denominator of which is
the Total Commitment.

“Compliance Certificate” shall have the meaning assigned to such term in
Section 5.1.

“Confidential Information” shall have the meaning assigned to such term in
Section 9.15(a).

“Confidentiality Agreement” shall mean a confidentiality agreement substantially
in the form of Exhibit F, with such changes as Viacom may approve.

“Consolidated Coverage Ratio” shall mean, for any period, the ratio of (a)
Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.

“Consolidated EBITDA” shall mean, with respect to Viacom and its Consolidated
Subsidiaries for any period, operating profit (loss), plus other income (loss),
plus interest income, plus depreciation and amortization (excluding amortization
related to programming rights, prepublication costs and videocassettes),
excluding (a) gains (losses) on sales of assets (except (I) gains (losses) on
sales of inventory sold in the ordinary course of business and (II) gains
(losses) on sales of other assets if such gains (losses) are less than
$10,000,000 individually and less than $50,000,000 in the aggregate during such
period), (b) other non-cash items (including

 

NY nv-6billion -credit.htm i

 



5

 

(i) provisions for losses and additions to valuation allowances, (ii) provisions
for restructuring, litigation and environmental reserves and losses on the
Disposition of businesses, (iii) pension settlement charges and (iv) non-cash
charges associated with grants of stock options, employee stock purchase plans
and other equity-based compensation awards to employees and directors, in each
case under this clause (iv) that are expensed in accordance with SFAS No. 123r),
and (c) nonrecurring expenses incurred during such period in connection with the
Viacom Separation Event, minus cash payments made during such period in respect
of non-cash charges taken during any previous period.

“Consolidated Interest Expense” shall mean for any period the gross cash
interest expense of Viacom and its Consolidated Subsidiaries on Indebtedness for
such period plus cash dividends paid on preferred stock to Persons other than
Viacom and its Wholly Owned Subsidiaries for such period.

“Consolidated Subsidiary” shall mean, as to any Person, each Subsidiary of such
Person (whether now existing or hereafter created or acquired) the financial
statements of which shall be consolidated with the financial statements of such
Person in accordance with GAAP.

“Consolidated Tangible Assets” shall mean at any date the assets of Viacom and
its Subsidiaries determined on such date on a consolidated basis, less goodwill
and other intangible assets.

“Credit Event” shall mean the making of any Loan hereunder. It is understood
that conversions and continuations pursuant to Section 2.5 do not constitute
“Credit Events”.

“Debt Rating” shall mean the rating applicable to Viacom’s senior, unsecured,
non-credit-enhanced long-term indebtedness for borrowed money, as assigned by
either Rating Agency.

“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

“Disposition” shall mean, with respect to any Property, any sale, lease,
assignment, conveyance, transfer or other disposition thereof; and the terms
“Dispose” and “Disposed of” shall have correlative meanings.

“Dollars” or “$” shall mean lawful money of the United States of America.

“Effective Date” shall mean the date on which the conditions specified in
Section 4.1 are satisfied (or waived in accordance with Section 9.8(b)).

“Environmental Laws” shall mean any and all Federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or other
governmental restrictions relating to the environment or to emissions,
discharges, releases or threatened releases of pollutants, contaminants,
chemicals, or industrial, toxic or hazardous substances or wastes into the
environment, including, without limitation, ambient air, surface water, ground
water or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal,

 



6

 

NY nv-6billion -credit.htm i

 

transport or handling of pollutants, contaminants, chemicals or industrial,
toxic or hazardous substances or wastes.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

“ERISA Affiliate” shall mean, with respect to Viacom, any trade or business
(whether or not incorporated) that is a member of a group of which Viacom is a
member and which is treated as a single employer under Section 414 of the Code.

“Eurocurrency Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Eurocurrency Rate.

“Eurocurrency Rate” shall mean, with respect to an Interest Period pertaining to
any Eurocurrency Loan, the rate of interest determined on the basis of the rate
for deposits in Dollars for a period equal to such Interest Period commencing on
the first day of such Interest Period appearing on Page 3750 of the Telerate
Screen as of 11:00 a.m., London time, two Business Days prior to the beginning
of such Interest Period and in an amount comparable to the principal amount of
the respective Eurocurrency Loans of the Reference Banks to which such Interest
Period relates. In the event that such rate does not appear on such page of the
Telerate Screen (or otherwise on the Telerate Service or on any successor or
substitute page of such Service), the “Eurocurrency Rate” shall instead be the
interest rate per annum (rounded upwards, if necessary, to the next 1/100 of 1%)
equal to the average of the rates at which deposits in Dollars approximately
equal in principal amount to the portion of such Eurocurrency Loan of the Lender
serving as Administrative Agent, and for a maturity comparable to such Interest
Period, are offered by the principal London offices of the Reference Banks (or,
if any Reference Bank does not at the time maintain a London office, the
principal London office of any affiliate of such Reference Bank) for immediately
available funds in the London interbank market at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period.

“Eurocurrency Tranche” shall mean the collective reference to Eurocurrency Loans
made by the Lenders, the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Eurocurrency Loans shall originally have been made on the same day).

“Event of Default” shall have the meaning assigned to such term in Article VI;
provided that any requirement for the giving of notice, the lapse of time, or
both, has been satisfied.

“Excess Utilization Day” shall mean each day on which the Commitment Utilization
Percentage exceeds 50%.

“Exchange Act Report” shall have the meaning assigned to such term in Section
3.3.

“Existing $1.5 Billion Five-Year Credit Agreement” shall mean the Five-Year
Credit Agreement, dated as of March 7, 2001, as amended by Amendment No. 1
thereto, dated

 

NY nv-6billion -credit.htm i

 



7

 

as of March 5, 2002, Amendment No. 2 thereto, dated as of February 28, 2003,
Amendment No. 3 thereto, dated as of February 19, 2004, and Amendment No. 4
thereto, dated as of May 12, 2005, among CBS, Viacom International Inc., each
subsidiary borrower party thereto, the lenders named therein, JPMorgan Chase
Bank, N.A. (as successor to The Chase Manhattan Bank), as administrative agent,
Salomon Smith Barney Inc., as syndication agent, and Bank of America, N.A. and
Fleet National Bank, as co-documentation agents, as the same may be further
amended, supplemented, restated or otherwise modified from time to time prior to
the Effective Date.

“Existing $2.5 Billion 18-Month Credit Agreement” shall mean the 18-Month Credit
Agreement, dated as of May 12, 2005, among CBS, Viacom International Inc., each
subsidiary borrower party thereto, the lenders party thereto, JPMorgan Chase
Bank, N.A., as administrative agent, Citibank, N.A., as syndication agent, and
Bank of America, N.A., Deutsche Bank Securities Inc. and The Bank of
Tokyo-Mitsubishi, Ltd., New York Branch, as co-documentation agents, as the same
may be amended, supplemented, restated or otherwise modified from time to time
prior to the Effective Date.

“Existing Credit Agreements” shall mean the Existing $1.5 Billion Five-Year
Credit Agreement and the Existing $2.5 Billion 18-Month Credit Agreement.

“Facility Fees” shall mean all fees payable pursuant to Section 2.6(a).

“Federal Funds Effective Rate” shall have the meaning assigned to such term in
the definition of “Alternate Base Rate”.

“Fees” shall mean the Facility Fees, the Administrative Agent’s Fees and the
Utilization Fees.

“Financial Covenant” shall mean the financial covenant contained in Section 5.7.

“Financial Officer” of any corporation shall mean its Chief Financial Officer,
its Vice President and Treasurer or its Vice President and Chief Accounting
Officer or, in each case, any comparable officer or any Person designated by any
such officer.

“Form S-4” shall mean the Form S-4 Registration Statement filed by Viacom and
CBS with the SEC on October 5, 2005, as amended on November 23, 2005.

“GAAP” shall mean generally accepted accounting principles.

“Governmental Authority” shall mean any Federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory body.

“Granting Bank” shall have the meaning specified in Section 9.4(i).

“Guarantee” of or by any Person shall mean any obligation, contingent or
otherwise, of such Person guaranteeing or entered into with the purpose of
guaranteeing any Indebtedness of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
Person, direct or indirect, (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or to purchase (or

 

NY nv-6billion -credit.htm i

 



8

 

to advance or supply funds for the purchase of) any security for the payment of
such Indebtedness, (b) to purchase Property, securities or services for the
purpose of assuring the owner of such Indebtedness of the payment of such
Indebtedness or (c) to maintain working capital, equity capital or other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness; provided, however, that the
term “Guarantee” shall not include endorsements for collection or deposit, in
either case in the ordinary course of business.

“Indebtedness” of any Person shall mean at any date, without duplication, (i)
all obligations of such Person for borrowed money (including, without
limitation, in the case of any Borrower, the obligations of such Borrower for
borrowed money under this Agreement), (ii) all obligations of such Person
evidenced by bonds, debentures, notes or other similar instruments, (iii) all
obligations of such Person to pay the deferred purchase price of Property or
services, except as provided below, (iv) all obligations of such Person as
lessee under Capital Lease Obligations, (v) all Indebtedness of others secured
by a Lien on any Property of such Person, whether or not such Indebtedness is
assumed by such Person, (vi) all Indebtedness of others directly or indirectly
guaranteed or otherwise assumed by such Person, including any obligations of
others endorsed (otherwise than for collection or deposit in the ordinary course
of business) or discounted or sold with recourse by such Person, or in respect
of which such Person is otherwise directly or indirectly liable, including,
without limitation, any Indebtedness in effect guaranteed by such Person through
any agreement (contingent or otherwise) to purchase, repurchase or otherwise
acquire such obligation or any security therefor, or to provide funds for the
payment or discharge of such obligation, or to maintain the solvency or any
balance sheet or other financial condition of the obligor of such obligation,
provided that Indebtedness of Viacom and its Subsidiaries shall not include
guarantees of Indebtedness that are identified on Schedule 1.1(a) hereto, and
(vii) all obligations of such Person as issuer, customer or account party under
letters of credit or bankers’ acceptances that are either drawn or that back
financial obligations that would otherwise be Indebtedness; provided, however,
that in each of the foregoing clauses (i) through (vii), Indebtedness shall not
include obligations (other than under this Agreement) specifically with respect
to the production, distribution and acquisition of motion pictures or other
programming rights, talent or publishing rights.

“Indemnified Person” shall have the meaning assigned to such term in
Section 9.5(b).

“Interest Payment Date” shall mean (a) with respect to any Eurocurrency Loan,
the last day of the Interest Period applicable thereto and, in the case of a
Eurocurrency Loan with an Interest Period of more than three months’ duration,
each day that would have been an Interest Payment Date for such Loan had
successive Interest Periods of three months’ duration been applicable to such
Loan and, in addition, the date of any conversion of any Eurocurrency Loan to an
ABR Loan, the date of repayment or prepayment of any Eurocurrency Loan and the
applicable Maturity Date; and (b) with respect to any ABR Loan, the last day of
each March, June, September and December and the applicable Maturity Date.

“Interest Period” shall mean, as to any Eurocurrency Loan, the period commencing
on the borrowing date or conversion date of such Loan, or on the last day of the
immediately preceding Interest Period applicable to such Loan, as the case may
be, and ending

 

NY nv-6billion -credit.htm i

 



9

 

on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 7 days
(subject to the prior consent of each Lender) or 1, 2, 3 or 6 months or (subject
to the prior consent of each Lender) 9 or 12 months thereafter, as the relevant
Borrower may elect; provided, however, that (i) if any Interest Period would end
on a day other than a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day, and (ii) notwithstanding anything to the
contrary herein, no Borrower may select an Interest Period which would end after
the Maturity Date applicable to the relevant Loan. Interest shall accrue from
and including that first day of an Interest Period to but excluding the last day
of such Interest Period.

“Joint Bookrunners” shall mean Citigroup Global Markets Inc., a New York
corporation, and J.P. Morgan Securities Inc., a New York corporation.

“Joint Lead Arrangers” shall mean Citigroup Global Markets Inc., a New York
corporation, and J.P. Morgan Securities Inc., a New York corporation.

“Lender Affiliate” shall mean, (a) with respect to any Lender, (i) an affiliate
of such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an affiliate of such
Lender and (b) with respect to any Lender that is a fund which invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an affiliate of such investment advisor.

“Lenders” shall have the meaning assigned to such term in the preamble to this
Agreement.

“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or other),
security interest or preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever, including, without
limitation, any conditional sale or other title retention agreement.

“Loan” shall mean any loan made by a Lender hereunder.

“Loan Documents” shall mean this Agreement and the Administrative Agent Fee
Letter.

“Long-Term Debt Securities” shall mean any debt securities issued pursuant to a
public offering or a Rule 144A offering and having a maturity of not less than
one (1) year from its date of issuance.

“Losses” shall have the meaning assigned to such term in Section 9.5(b).

“Material Acquisition” shall mean any acquisition of Property or series of
related acquisitions of Property (including by way of merger) which (a)
constitutes assets comprising all

 

NY nv-6billion -credit.htm i

 



10

 

or substantially all of an operating unit of a business or constitutes all or
substantially all of the common stock of a Person and (b) involves the payment
of consideration by Viacom and its Subsidiaries (valued at the initial principal
amount thereof in the case of non-cash consideration consisting of notes or
other debt securities and valued at fair market value in the case of other
non-cash consideration) in excess of $100,000,000.

“Material Adverse Effect” shall mean (a) a material adverse effect on the
Property, business, results of operations or financial condition of Viacom and
its Subsidiaries taken as a whole or (b) material impairment of the ability of
Viacom to perform any of its obligations under this Agreement, excluding any
effects which may result from non-cash charges arising from SFAS No. 142, SFAS
No. 144 and/or SFAS No. 123r, as applicable, issued by the Financial Accounting
Standards Board.

“Material Disposition” shall mean any Disposition of Property or series of
related Dispositions of Property which yields gross proceeds to Viacom or any of
its Subsidiaries (valued at the initial principal amount thereof in the case of
non-cash proceeds consisting of notes or other debt securities and valued at
fair market value in the case of other non-cash proceeds) in excess of
$100,000,000.

“Material Subsidiary” shall mean any “significant subsidiary” of Viacom as
defined in Regulation S-X of the SEC; provided, that each Subsidiary Borrower
shall in any event constitute a Material Subsidiary.

“Maturity Date” shall mean (a) in the case of the Tranche A Loans, the Tranche A
Maturity Date, and (b) in the case of the Tranche B Loans, the Tranche B
Maturity Date.

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor thereto.

“Multiemployer Plan” shall mean a multiemployer plan as defined in Section 3(37)
of ERISA to which contributions have been made by Viacom or any ERISA Affiliate
of Viacom and which is covered by Title IV of ERISA.

“New Viacom Credit Agreement” shall mean the Five-Year Credit Agreement, dated
as of December 8, 2005, among Viacom, each subsidiary borrower party thereto,
the lenders named therein, JPMorgan Chase Bank, N.A., as administrative agent,
Citibank, N.A., as syndication agent, and Bank of America, N.A., Deutsche Bank
Securities Inc. and The Bank of Tokyo-Mitsubishi, Ltd., New York Branch, as
co-documentation agents, as the same may be amended, supplemented, restated or
otherwise modified from time to time.

“Net Proceeds” shall mean, with respect to any sale or issuance of debt
securities or incurrence of Indebtedness by any Person, the excess of (i) the
gross cash proceeds received by or on behalf of such Person in respect of such
sale, issuance or incurrence (as the case may be) over (ii) customary
underwriting commissions, auditing and legal fees, printing costs, rating agency
fees and other customary and reasonable fees and expenses incurred by such
Person in connection therewith.

“Non-Consenting Lender” shall have the meaning assigned to such term in Section
2.18(b).

 

NY nv-6billion -credit.htm i

 



11

 

 

“Non-U.S. Person” shall have the meaning assigned to such term in Section
2.17(f).

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.

“Patriot Act” shall have the meaning assigned to such term in Section 9.17.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, or any successor thereto.

“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or other
entity, or any government or any agency or political subdivision thereof.

“Plan” shall mean any employee pension benefit plan as defined in Section 3(2)
of ERISA (other than a Multiemployer Plan) subject to the provisions of Title IV
of ERISA or Section 412 of the Code and which is maintained for employees of
Viacom or any ERISA Affiliate.

“Prime Rate” shall have the meaning assigned to such term in the definition of
“Alternate Base Rate”.

“Pro Forma Period” shall have the meaning assigned to such term in Section
1.2(c).

“Property” shall mean any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
including, without limitation, Capital Stock.

“Rating Agencies” shall mean S&P and Moody’s.

“Reference Banks” shall mean JPMorgan Chase Bank, N.A., Citibank N.A. and Bank
of America, N.A.

“Register” shall have the meaning assigned to such term in Section 9.4(d).

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Required Lenders” shall mean, at any time, Lenders whose respective Total
Facility Percentages aggregate more than 50%.

 

NY nv-6billion -credit.htm i

 



12

 

 

“Responsible Officer” of any corporation shall mean any executive officer or
Financial Officer of such corporation and any other officer or similar official
thereof responsible for the administration of the obligations of such
corporation in respect of this Agreement (or, in the case of matters relating to
ERISA, any officer responsible for the administration of the pension funds of
such corporation).

“S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., or any successor thereto.

“SEC” shall mean the Securities and Exchange Commission.

“SFAS” shall mean a Statement of Financial Accounting Standards issued by the
Financial Accounting Standards Board.

“SPC” shall have the meaning specified in Section 9.4(i).

“Special Dividend” shall have the meaning assigned to such term in the recitals
to this Agreement.

“Subsidiary” shall mean, for any Person (the “Parent”), any corporation,
partnership or other entity of which shares of Voting Capital Stock sufficient
to elect a majority of the board of directors or other Persons performing
similar functions of such corporation, partnership or other entity (irrespective
of whether or not at the time securities or other ownership interests of any
other class or classes of such corporation, partnership or other entity shall
have or might have voting power by reason of the happening of any contingency)
are at the time directly or indirectly owned or controlled by the Parent or one
or more of its Subsidiaries or by the Parent and one or more of its
Subsidiaries. Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
Viacom.

“Subsidiary Borrower” shall mean any Subsidiary of Viacom (a) which is
designated as a Subsidiary Borrower by Viacom pursuant to a Subsidiary Borrower
Designation, (b) which has delivered to the Administrative Agent a Subsidiary
Borrower Request and (c) whose designation as a Subsidiary Borrower has not been
terminated pursuant to Section 4.2. No Subsidiary of Viacom incorporated in
Canada or any province or territory thereof may be a Subsidiary Borrower
hereunder.

“Subsidiary Borrower Designation” shall mean a designation, substantially in the
form of Exhibit C, which may be delivered by Viacom and approved by Viacom and
shall be accompanied by a Subsidiary Borrower Request.

“Subsidiary Borrower Obligations” shall mean, with respect to each Subsidiary
Borrower, the unpaid principal of and interest on the Loans made to such
Subsidiary Borrower (including, without limitation, interest accruing after the
maturity of the Loans made to such Subsidiary Borrower and interest accruing
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to such Subsidiary
Borrower, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding) and all other obligations and liabilities of such
Subsidiary Borrower to the

 

NY nv-6billion -credit.htm i

 



13

 

Administrative Agent or to any Lender, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement.

“Subsidiary Borrower Request” shall mean a request, substantially in the form of
Exhibit D, which is received by the Administrative Agent in connection with a
Subsidiary Borrower Designation.

“Syndication Agent” shall have the meaning assigned to such term in the preamble
hereto.

“Test Period” shall have the meaning assigned to such term in Section 1.2(c).

“Total Commitment” shall mean the initial aggregate amount of the Lenders’
Tranche A Commitments and Tranche B Commitments as of the Effective Date.

“Total Facility Percentage” shall mean, as to any Lender at any time, the
quotient (expressed as a percentage) of (a) the sum of (i) the aggregate
outstanding principal amount of the Loans made by such Lender and (ii) the
aggregate unused Tranche B Commitments (if any) of such Lender divided by (b)
the sum of (i) the aggregate outstanding principal amount of the Loans and (ii)
the aggregate unused Tranche B Commitments of all Tranche B Lenders.

“Tranche A Commitment” shall mean, with respect to each Lender, the commitment,
if any, of such Lender to make a Tranche A Loan hereunder on the Effective Date
pursuant to Section 2.1, expressed as an amount representing the maximum
principal amount of the Tranche A Loan to be made by such Lender hereunder, as
such commitment may be (a) permanently terminated or reduced from time to time
pursuant to Section 2.10 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.4. The initial amount
of each Lender’s Tranche A Commitment is set forth on Schedule 1.1, or in the
Assignment and Acceptance pursuant to which such Lender shall have assumed its
Tranche A Commitment, as applicable. The initial aggregate amount of the
Lenders’ Tranche A Commitments is $4,750,000,000.

“Tranche A Lender” shall mean a Lender with a Tranche A Commitment or an
outstanding Tranche A Loan.

“Tranche A Loan” shall mean a Loan made pursuant to clause (a) of Section 2.1.
Each Tranche A Loan shall be a Eurocurrency Loan or an ABR Loan.

“Tranche A Maturity Date” shall mean the date that occurs fifteen (15) months
after the Effective Date (or, if there is no numerically corresponding day in
such 15th month, on the last day of such month).

“Tranche B Availability Period” shall mean the period from and including the
Effective Date to but excluding the earlier of the Tranche B Maturity Date and
the date of termination of the Tranche B Commitments.

 

NY nv-6billion -credit.htm i

 



14

 

 

“Tranche B Commitment” shall mean, with respect to each Lender, the commitment,
if any, of such Lender to make Tranche B Loans hereunder from time to time
during the Tranche B Availability Period pursuant to Section 2.1, expressed as
an amount representing the maximum aggregate principal amount of the Tranche B
Loans to be made by such Lender hereunder, as such commitment may be (a)
permanently terminated or reduced from time to time pursuant to Section 2.10 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.4. The initial amount of each Lender’s Tranche B
Commitment is set forth on Schedule 1.1, or in the Assignment and Acceptance
pursuant to which such Lender shall have assumed its Tranche B Commitment, as
applicable. The initial aggregate amount of the Lenders’ Tranche B Commitments
is $1,250,000,000.

“Tranche B Lender” shall mean a Lender with a Tranche B Commitment or an
outstanding Tranche B Loan.

“Tranche B Loan” shall mean a Loan made pursuant to clause (b) of Section 2.1.
Each Tranche B Loan shall be a Eurocurrency Loan or an ABR Loan.

“Tranche B Maturity Date” shall mean the date that occurs eighteen (18) months
after the Effective Date (or, if there is no numerically corresponding day in
such 18th month, on the last day of such month).

“Transferee” shall mean any assignee or participant described in Section 9.4(b)
or (f).

“Type” when used in respect of any Loan, shall refer to the Rate by reference to
which interest on such Loan is determined. For purposes hereof, “Rate” shall
mean the Eurocurrency Rate and the Alternate Base Rate.

“U.S. Person” shall mean a citizen, national or resident of the United States of
America, or an entity organized in or under the laws of the United States of
America.

“Utilization Fee” shall have the meaning assigned to such term in Section
2.6(c).

“Viacom” shall have the meaning assigned to such term in the preamble to this
Agreement.

“Viacom Separation Event” shall mean the separation of Viacom Inc., a Delaware
corporation (as it exists on the Closing Date), into “New Viacom” and “CBS
Corp.” as contemplated by, and as such terms are defined in, the Form S-4.

“Voting Capital Stock” shall mean securities or other ownership interests of a
corporation, partnership or other entity having by the terms thereof ordinary
voting power to vote in the election of the board of directors or other Persons
performing similar functions of such corporation, partnership or other entity
(without regard to the occurrence of any contingency).

“Wholly Owned Subsidiary” shall mean any Subsidiary of which all shares of
Voting Capital Stock (other than, in the case of a corporation, directors’
qualifying shares) are owned directly or indirectly by the Parent (as defined in
the definition of “Subsidiary”).

 

NY nv-6billion -credit.htm i

 



15

 

 

SECTION 1.2.         Terms Generally. (a) The definitions in Section 1.1 shall
apply equally to both the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include”, “includes” and
“including” shall, except where the context otherwise requires, be deemed to be
followed by the phrase “without limitation”. All references herein to Articles,
Sections, Exhibits and Schedules shall be deemed references to Articles and
Sections of, and Exhibits and Schedules to, this Agreement unless the context
shall otherwise require.

(b)          Except as otherwise expressly provided herein, all terms of an
accounting nature shall be construed in accordance with GAAP in effect from time
to time. The parties hereto agree, however, that in the event that any change in
accounting principles from those used in the preparation of Viacom’s combined
financial statements (presented on a carve-out basis) contained in the Form S-4
is, after the Closing Date, occasioned by the promulgation of rules,
regulations, pronouncements, opinions and statements by or required by the
Financial Accounting Standards Board or Accounting Principles Board or the
American Institute of Certified Public Accountants (or successors thereto or
agencies with similar functions) and such change materially affects the
calculation of any component of the Financial Covenant or any standard or term
contained in this Agreement, the Administrative Agent and Viacom shall negotiate
in good faith to amend such Financial Covenant, standards or terms found in this
Agreement (other than in respect of financial statements to be delivered
hereunder) so that, upon adoption of such changes, the criteria for evaluation
of Viacom’s and its Subsidiaries’ financial condition shall be the same after
such change as if such change had not been made; provided, however, that (i) any
such amendments shall not become effective for purposes of this Agreement unless
approved by the Required Lenders and (ii) if Viacom and the Required Lenders
cannot agree on such an amendment, then the calculations under such Financial
Covenant, standards or terms shall continue to be computed without giving effect
to such change in accounting principles.

(c)          For the purposes of calculating Consolidated EBITDA and
Consolidated Interest Expense for any period (a “Test Period”), (i) if at any
time from the period (a “Pro Forma Period”) commencing on the second day of such
Test Period and ending on the date which is ten days prior to the date of
delivery of the Compliance Certificate in respect of such Test Period (or, in
the case of any pro forma calculation made pursuant hereto in respect of a
particular transaction, ending on the date such transaction is consummated after
giving effect thereto), Viacom or any Subsidiary shall have made any Material
Disposition, the Consolidated EBITDA for such Test Period shall be reduced by an
amount equal to the Consolidated EBITDA (if positive) attributable to the
Property which is the subject of such Material Disposition for such Test Period
or increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Test Period, and Consolidated Interest Expense for
such Test Period shall be reduced by an amount equal to the Consolidated
Interest Expense for such Test Period attributable to any Indebtedness of Viacom
or any Subsidiary repaid, repurchased, defeased or otherwise discharged with
respect to Viacom and its Subsidiaries in connection with such Material
Disposition (or, if the Capital Stock of any Subsidiary is sold, the
Consolidated Interest Expense for such Test Period directly attributable to the
Indebtedness of such Subsidiary to the extent Viacom and its continuing
Subsidiaries are no longer liable for such Indebtedness after such Disposition);
(ii) if during such Pro Forma Period Viacom or any Subsidiary shall have made a
Material Acquisition, Consolidated EBITDA and Consolidated Interest Expense for
such

 

NY nv-6billion -credit.htm i

 



16

 

Test Period shall be calculated after giving pro forma effect thereto (including
the incurrence or assumption of any Indebtedness in connection therewith) as if
such Material Acquisition (and the incurrence or assumption of any such
Indebtedness) occurred on the first day of such Test Period; and (iii) if during
such Pro Forma Period any Person that subsequently became a Subsidiary or was
merged with or into Viacom or any Subsidiary since the beginning of such Pro
Forma Period shall have entered into any disposition or acquisition transaction
that would have required an adjustment pursuant to clause (i) or (ii) above if
made by Viacom or a Subsidiary during such Pro Forma Period, Consolidated EBITDA
and Consolidated Interest Expense for such Test Period shall be calculated after
giving pro forma effect thereto as if such transaction occurred on the first day
of such Test Period. For the purposes of this paragraph, whenever pro forma
effect is to be given to a Material Disposition or Material Acquisition, the
amount of income or earnings relating thereto and the amount of Consolidated
Interest Expense associated with any Indebtedness discharged or incurred in
connection therewith, the pro forma calculations shall be determined in good
faith by a Financial Officer of Viacom. If any Indebtedness bears a floating
rate of interest and the incurrence or assumption thereof is being given pro
forma effect, the interest expense on such Indebtedness shall be calculated as
if the rate in effect on the last day of the relevant Pro Forma Period had been
the applicable rate for the entire relevant Test Period (taking into account any
interest rate protection agreement applicable to such Indebtedness if such
interest rate protection agreement has a remaining term in excess of 12 months).
Comparable adjustments shall be made in connection with any determination of
Consolidated EBITDA.

ARTICLE II

THE CREDITS

SECTION 2.1.         Commitments. Subject to the terms and conditions hereof and
relying upon the representations and warranties herein set forth, each Lender
agrees, severally and not jointly, (a) to make a Tranche A Loan to Viacom on the
Effective Date in a principal amount not exceeding its Tranche A Commitment and
(b) to make Tranche B Loans to Viacom or any Subsidiary Borrower, at any time
and from time to time on and after the Effective Date and until the earlier of
(i) the Business Day immediately preceding the Tranche B Maturity Date and (ii)
the termination of the Tranche B Commitment of such Lender, in an aggregate
principal amount not to exceed such Lender’s Tranche B Commitment. Amounts
repaid or prepaid in respect of Tranche A Loans and Tranche B Loans may not be
reborrowed.

SECTION 2.2.         Loans. (a) Each Tranche A Loan shall be made to Viacom by
the Tranche A Lenders ratably in accordance with their respective Tranche A
Commitments, and each Tranche B Loan shall be made to the relevant Borrower by
the Tranche B Lenders ratably in accordance with their respective Tranche B
Commitments, in each case in accordance with the procedures set forth in Section
2.3. The Loans shall be made in minimum amounts equal to (i) in the case of
Eurocurrency Loans, $50,000,000 or an integral multiple of $5,000,000 in excess
thereof, and (ii) in the case of ABR Loans, $25,000,000 or an integral multiple
of $5,000,000 in excess thereof (or, in the case of Tranche B Loans, an
aggregate principal amount equal to the remaining balance of the available
Tranche B Commitments). All Loans shall be denominated in Dollars.

 

NY nv-6billion -credit.htm i

 



17

 

 

(b)          Each Lender shall make each Loan to be made by it on the proposed
date thereof by wire transfer of immediately available funds to the
Administrative Agent in New York, New York, not later than 12:00 noon, New York
City time (or, in connection with an ABR Loan to be made on the same day on
which a notice is submitted, 12:30 p.m., New York City time) and the
Administrative Agent shall by 3:00 p.m., New York City time, credit the amounts
so received to the general deposit account of the relevant Borrower with the
Administrative Agent.

SECTION 2.3.        Borrowing Procedure. In order to request a Loan, the
relevant Borrower shall hand deliver or telecopy to the Administrative Agent a
Borrowing Request in the form of Exhibit B (a) in the case of a Eurocurrency
Loan, not later than 11:00 a.m., New York City time, three Business Days before
a proposed borrowing and (b) in the case of an ABR Loan, not later than 11:00
a.m., New York City time, on the day of a proposed borrowing. Such notice shall
be irrevocable and shall in each case specify (i) whether the Loan then being
requested is to be a Eurocurrency Loan or an ABR Loan, (ii) the date of such
Loan (which shall be a Business Day) and the amount thereof; and (iii) in the
case of a Eurocurrency Loan, the Interest Period with respect thereto. The
Administrative Agent shall promptly advise the Tranche A Lenders and/or Tranche
B Lenders, as applicable, of any notice given pursuant to this Section 2.3 and
of each Lender’s portion of the requested Loan.

SECTION 2.4.        Repayment of Loans. Each Borrower shall repay all
outstanding Tranche A Loans on the Tranche A Maturity Date and all outstanding
Tranche B Loans on the Tranche B Maturity Date. Each Loan shall bear interest
from and including the date thereof on the outstanding principal balance thereof
as set forth in Section 2.7. For the avoidance of doubt, subject to Article
VIII, each Borrower’s obligations hereunder are and shall be the several
obligations of such Borrower, and shall not be the joint and several obligations
of the Borrowers.

SECTION 2.5.         Conversion and Continuation Options. (a) The relevant
Borrower may elect from time to time to convert Eurocurrency Loans (or, subject
to Section 2.7(d), a portion thereof) to ABR Loans on the last day of an
Interest Period with respect thereto by giving the Administrative Agent prior
irrevocable notice of such election. The relevant Borrower may elect from time
to time to convert ABR Loans (subject to Section 2.7(d)) to Eurocurrency Loans
by giving the Administrative Agent at least three Business Days’ prior
irrevocable notice of such election. Any such notice of conversion to
Eurocurrency Loans shall specify the length of the initial Interest Period
therefor. Upon receipt of any such notice the Administrative Agent shall
promptly notify each Lender thereof. All or any part of outstanding Eurocurrency
Loans and ABR Loans may be converted as provided herein; provided, that no Loan
may be converted into a Eurocurrency Loan when any Event of Default has occurred
and is continuing and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion not to permit such a conversion.

(b)          Any Eurocurrency Loans (or, subject to Section 2.7(d), a portion
thereof) may be continued as such upon the expiration of the then current
Interest Period with respect thereto by the relevant Borrower giving irrevocable
notice to the Administrative Agent, not less than three Business Days prior to
the last day of the then current Interest Period with respect thereto, of the
length of the next Interest Period to be applicable to such Loans; provided,
that no

 

NY nv-6billion -credit.htm i

 



18

 

Eurocurrency Loan may be continued as such when any Event of Default has
occurred and is continuing and the Administrative Agent has or the Required
Lenders have determined in its or their sole discretion not to permit such a
continuation; and provided, further, that if the relevant Borrower shall fail to
give any required notice as described above in this paragraph or if such
continuation is not permitted pursuant to the preceding proviso such
Eurocurrency Loans shall be automatically converted to ABR Loans on the last day
of such then expiring Interest Period. Upon receipt of any notice from a
Borrower pursuant to this Section 2.5(b), the Administrative Agent shall
promptly notify each Lender thereof. The Administrative Agent shall promptly
notify the applicable Borrower upon the determination in accordance with this
Section 2.5(b), by it or the Required Lenders, not to permit such a
continuation.

SECTION 2.6.         Fees. (a) Viacom agrees to pay to the Administrative Agent
for the account of each Tranche B Lender a Facility Fee for the period from and
including the Effective Date to the Tranche B Maturity Date (or such earlier
date on which both (i) the Tranche B Commitments have terminated in accordance
herewith and (ii) all Tranche B Loans have been repaid in full), computed at a
per annum rate equal to the Applicable Facility Fee Rate on the sum of (A) the
daily outstanding principal amount of such Tranche B Lender’s Tranche B Loans
and (B) the daily unused amount of such Tranche B Lender’s Tranche B Commitment.
All Facility Fees shall be computed on the basis of the actual number of days
elapsed in a year of 360 days and shall be payable quarterly in arrears on the
last day of each March, June, September and December (commencing on the first of
such dates to occur after the Effective Date), on the Tranche B Maturity Date,
and on the date (after termination of the Tranche B Commitments) on which each
Tranche B Lender ceases to have any outstanding Tranche B Loans.

(b)          Viacom agrees to pay to the Administrative Agent, for its own
account, the administrative agent’s fees (“Administrative Agent’s Fees”)
provided for in the Administrative Agent Fee Letter at the times provided
therein.

(c)          Viacom agrees to pay to each Tranche B Lender, through the
Administrative Agent, on each Interest Payment Date for ABR Loans, a utilization
fee (a “Utilization Fee”) at a rate per annum equal to the Applicable
Utilization Fee Rate for each Excess Utilization Day during the period covered
by such Interest Payment Date on the outstanding principal amount of Tranche B
Loans held by such Tranche B Lender on such Excess Utilization Day. All
Utilization Fees shall be computed on the basis of the actual number of days
elapsed in a year of 360 days and shall be payable in arrears.

(d)          All Fees shall be paid on the dates due, in immediately available
funds, to the Administrative Agent for distribution, if and as appropriate,
among the relevant Lenders. Once paid, none of the Fees shall be refundable
under any circumstances (other than corrections of errors in payment).

SECTION 2.7.         Interest on Loans; Eurocurrency Tranches; Etc. (a) Subject
to the provisions of Section 2.8, Eurocurrency Loans shall bear interest
(computed on the basis of the actual number of days elapsed over a year of 360
days) at a rate per annum equal to the Eurocurrency Rate for the Interest Period
in effect for such Loan plus the Applicable Eurocurrency Margin. The
Eurocurrency Rate for each Interest Period shall be determined by

 

NY nv-6billion -credit.htm i

 



19

 

the Administrative Agent, and such determination shall be conclusive absent
manifest error. The Administrative Agent shall promptly advise the relevant
Borrower and each Lender of such determination.

(b)          Subject to the provisions of Section 2.8, ABR Loans shall bear
interest (computed on the basis of the actual number of days elapsed over a year
of 365 or 366 days, as the case may be, when determined by reference to the
Prime Rate and over a year of 360 days at all other times) at a rate per annum
equal to the Alternate Base Rate. The Alternate Base Rate shall be determined by
the Administrative Agent, and such determination shall be conclusive absent
manifest error.

(c)          Interest on each Loan shall be payable on each applicable Interest
Payment Date.

(d)          Notwithstanding anything to the contrary in this Agreement, all
borrowings, conversions, continuations, repayments and prepayments of
Eurocurrency Loans hereunder and all selections of Interest Periods hereunder in
respect of Eurocurrency Loans shall be in such amounts and shall be made
pursuant to such elections so that, after giving effect thereto, the aggregate
principal amount of the Eurocurrency Loans comprising each Eurocurrency Tranche
shall be equal to $50,000,000 or a whole multiple of $5,000,000 in excess
thereof. Unless otherwise agreed by the Administrative Agent, in no event shall
there be more than 25 Eurocurrency Tranches outstanding at any time.

(e)          If no election as to the Type of Loan is specified in any notice of
borrowing with respect thereto, then the requested Loan shall be an ABR Loan. If
no Interest Period with respect to a Eurocurrency Loan is specified in any
notice of borrowing, conversion or continuation, then the relevant Borrower
shall be deemed to have selected an Interest Period of one month’s duration.

SECTION 2.8.        Default Interest. (a)  If all or a portion of the principal
amount of any Loan shall not be paid when due (whether at the stated maturity,
by acceleration or otherwise), all outstanding Loans (whether or not overdue)
shall bear interest at a rate per annum which is equal to the rate that would
otherwise be applicable thereto pursuant to the provisions of Section 2.7 plus
2% and (b) if all or a portion of any interest payable on any Loan or any Fee or
other amount payable hereunder shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum equal to the rate otherwise applicable to ABR Loans pursuant
to Section 2.7(b) plus 2%, in each case, with respect to clauses (a) and (b)
above, from the date of such non-payment until such amount is paid in full (as
well after as before judgment).

SECTION 2.9.         Alternate Rate of Interest. In the event, and on each
occasion, that on the day two Business Days prior to the commencement of any
Interest Period for a Eurocurrency Loan (i) the Administrative Agent shall have
determined (which determination shall be conclusive and binding upon each
Borrower) that, by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the Eurocurrency
Rate for such Interest Period, or (ii) the Required Lenders shall have
determined and shall have notified the Administrative Agent that the
Eurocurrency Rate determined or to be

 

NY nv-6billion -credit.htm i

 



20

 

determined for such Interest Period will not adequately and fairly reflect the
cost to such Lenders (as conclusively certified by such Lenders) of making or
maintaining Eurocurrency Loans during such Interest Period, the Administrative
Agent shall, as soon as practicable thereafter, give written or telecopy notice
of such determination to the Borrowers and the Lenders. In the event of any such
determination, until the Administrative Agent shall have advised the Borrowers
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any request by a Borrower for a Eurocurrency Loan pursuant to Section
2.3 to be made after such determination shall be deemed to be a request for an
ABR Loan and (ii) any request by a Borrower for conversion into or a
continuation of a Eurocurrency Loan pursuant to Section 2.5 to be made after
such determination shall have no force and effect (in the case of a requested
conversion) or shall be deemed to be a request for a conversion into an ABR Loan
(in the case of a requested continuation). Each determination by the
Administrative Agent or the Required Lenders hereunder shall be conclusive
absent manifest error.

SECTION 2.10.      Termination and Reduction of Commitments. (a) Unless
previously terminated, (i) the Tranche A Commitments shall terminate at 5:00
p.m., New York City time, on the Effective Date, (ii) the Tranche B Commitments
shall be automatically and permanently reduced on each date on which any Tranche
B Loans are made by the Tranche B Lenders, by an amount equal to the aggregate
principal amount of such Tranche B Loans, (iii) the Tranche B Commitments shall
terminate on the Tranche B Maturity Date, and (iv) if the Viacom Separation
Event has not occurred on or before February 28, 2006, the Tranche B Commitments
shall automatically and permanently terminate on such date.

(b)          Upon at least three Business Days’ prior irrevocable written or
telecopy notice to the Administrative Agent, Viacom may at any time in whole
permanently terminate, or from time to time in part permanently reduce, the
Tranche B Commitments; provided, however, that each partial reduction of the
Tranche B Commitments shall be in a minimum principal amount of $10,000,000 and
in integral multiples of $1,000,000 in excess thereof. The Administrative Agent
shall promptly advise the Lenders of any notice given pursuant to this Section
2.10(b).

(c)          If, after giving effect to the application of any Net Proceeds of
any issuance of Long-Term Debt Securities by Viacom or any of its Subsidiaries
pursuant to Section 2.11(b), the outstanding principal amount of all Tranche A
Loans and Tranche B Loans has been repaid in full and any Tranche B Commitments
then remain in effect, the Tranche B Commitments shall be automatically and
permanently reduced on the date of such application by the remaining amount of
such Net Proceeds, if any (or, if the remaining amount of such Net Proceeds
exceeds the amount of the Tranche B Commitments then in effect, the Tranche B
Commitments shall be permanently terminated in whole on such date).

(d)          Except as otherwise provided in Section 2.18, each reduction in the
Tranche B Commitments hereunder shall be made ratably among the Tranche B
Lenders in accordance with their respective Tranche B Commitments. Viacom agrees
to pay to the Administrative Agent for the account of the Tranche B Lenders, on
the date of termination or reduction of the Tranche B Commitments, the Facility
Fees on the amount of the Tranche B Commitments so terminated or reduced accrued
through the date of such termination or reduction.

 

NY nv-6billion -credit.htm i

 



21

 

 

SECTION 2.11.      Prepayments of Loans. (a) The relevant Borrower may at any
time and from time to time prepay the Loans, in whole or in part, without
premium or penalty, upon giving irrevocable written or telecopy notice (or
telephone notice promptly confirmed by written or telecopy notice) to the
Administrative Agent: (i) before 10:00 a.m., New York City time, three Business
Days prior to prepayment, in the case of Eurocurrency Loans, and (ii) before
10:00 a.m., New York City time, one Business Day prior to prepayment, in the
case of ABR Loans. Such notice shall specify the date and amount of prepayment
and whether the prepayment is of (A) Tranche A Loans, Tranche B Loans or a
combination thereof (and, if of a combination thereof, the amount allocable to
each) and (B) Eurocurrency Loans, ABR Loans or a combination thereof (and, if of
a combination thereof, the amount allocable to each). If a Eurocurrency Loan is
prepaid on any day other than the last day of the Interest Period applicable
thereto, the relevant Borrower shall also pay any amounts owing pursuant to
Section 2.13. Upon receipt of any such notice the Administrative Agent shall
promptly notify each Lender thereof. If any such notice is given, the amount
specified in such notice shall be due and payable on the date specified therein,
together with (except in the case of ABR Loans) accrued interest to such date on
the amount prepaid. Partial prepayments of Loans shall be in an aggregate
principal amount of $10,000,000 or a whole multiple of $1,000,000 in excess
thereof.

(b)          In the event and on each occasion that Viacom or any Subsidiary
issues any Long-Term Debt Securities, Viacom shall, within two Business Days
after the date on which the Net Proceeds thereof are received by or on behalf of
Viacom or such Subsidiary, prepay the outstanding principal amount of the Loans
and accrued and unpaid interest and Fees hereunder in an aggregate amount equal
to 100% of such Net Proceeds. Such amount shall be applied by the Administrative
Agent, (i) first, to pay all accrued and unpaid interest and Fees hereunder,
(ii) second, to prepay the outstanding principal amount of Tranche A Loans and
(iii) third, to prepay the outstanding principal amount of Tranche B Loans.
Subject to the foregoing sentence, any prepayments required by this subsection
(b) shall be applied to outstanding ABR Loans up to the full amount thereof
before they are applied to outstanding Eurocurrency Loans.

(c)          If the Viacom Separation Event has not occurred on or before
February 28, 2006, the relevant Borrowers shall prepay on such date the
outstanding principal amount of all Loans, all accrued and unpaid interest
thereon, all accrued and unpaid Fees and all other amounts payable by the
Borrowers hereunder.

SECTION 2.12.      Reserve Requirements; Change in Circumstances. (a)
Notwithstanding any other provision herein, if after the Closing Date any change
in applicable law or regulation (including any change in the reserve percentages
provided for in Regulation D) or in the interpretation or administration thereof
by any Governmental Authority charged with the interpretation or administration
thereof shall change the basis of taxation of payments to any Lender of the
principal of or interest on any Eurocurrency Loan made by such Lender (other
than changes in respect of taxes imposed on the overall net income of such
Lender by the jurisdiction in which such Lender has its principal office (or in
which it holds any Eurocurrency Loan) or by any political subdivision or taxing
authority therein and other than taxes that would not have been imposed but for
the failure of such Lender to comply with applicable certification, information,
documentation or other reporting requirements), or shall impose, modify or deem
applicable any reserve, special deposit or similar requirement against assets of
or deposits with or for the account of such Lender, or shall impose on such
Lender or the London interbank

 

NY nv-6billion -credit.htm i

 



22

 

market any other condition affecting this Agreement or any Eurocurrency Loan
made by such Lender, and the result of any of the foregoing shall be to increase
the cost to such Lender of making or maintaining any Eurocurrency Loan or to
reduce the amount of any sum received or receivable by such Lender hereunder
(whether of principal, interest or otherwise) in respect of any Eurocurrency
Loan by an amount deemed by such Lender to be material, then the relevant
Borrower agrees to pay to such Lender as provided in paragraph (c) below such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.

(b)          If any Lender shall have determined that the adoption after the
Closing Date of any law, rule, regulation or guideline regarding capital
adequacy, or any change in any law, rule, regulation or guideline regarding
capital adequacy or in the interpretation or administration of any of the
foregoing by any Governmental Authority, central bank or comparable agency
charged with the interpretation or administration thereof, or compliance by any
Lender (or any lending office of such Lender) or any Lender’s holding company
with any request or directive regarding capital adequacy (whether or not having
the force of law) of any such authority, central bank or comparable agency, has
or would have the effect of reducing the rate of return on such Lender’s capital
or on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement or the Loans made by such Lender to a level below that which such
Lender or such Lender’s holding company could have achieved but for such
applicability, adoption, change or compliance (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy) by an amount deemed by such Lender to be material, then
from time to time the relevant Borrower agrees to pay to such Lender as provided
in paragraph (c) below such additional amount or amounts as will compensate such
Lender or such Lender’s holding company for any such reduction suffered.

(c)          A certificate of each Lender setting forth such amount or amounts
as shall be necessary to compensate such Lender as specified in paragraph (a) or
(b) above, as the case may be, and the basis therefor in reasonable detail shall
be delivered to the relevant Borrower and shall be conclusive absent manifest
error. The relevant Borrower shall pay each Lender the amount shown as due on
any such certificate within 30 days after its receipt of the same.

(d)          Except as provided in this paragraph, failure on the part of any
Lender to demand compensation for any increased costs or reduction in amounts
received or receivable or reduction in return on capital with respect to any
period shall not constitute a waiver of such Lender’s right to demand
compensation with respect to any other period. The protection of this Section
2.12 shall be available to each Lender regardless of any possible contention of
the invalidity or inapplicability of the law, rule, regulation, guideline or
other change or condition which shall have occurred or been imposed so long as
it shall be customary for Lenders affected thereby to comply therewith. No
Lender shall be entitled to compensation under this Section 2.12 for any costs
incurred or reductions suffered with respect to any date unless it shall have
notified the relevant Borrower that it will demand compensation for such costs
or reductions under paragraph (c) above not more than 90 days after the later of
(i) such date and (ii) the date on which it shall have become aware of such
costs or reductions. Notwithstanding any other provision of this Section 2.12,
no Lender shall demand compensation for any increased cost or reduction referred
to above if it shall not at the time be the general policy or practice of such

 

NY nv-6billion -credit.htm i

 



23

 

Lender to demand such compensation in similar circumstances under comparable
provisions of other credit agreements, if any. In the event any Borrower shall
reimburse any Lender pursuant to this Section 2.12 for any cost and such Lender
shall subsequently receive a refund in respect thereof, such Lender shall so
notify such Borrower and, upon its request, will pay to such Borrower the
portion of such refund which such Lender shall determine in good faith to be
allocable to the cost so reimbursed. The covenants contained in this Section
2.12 shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.

SECTION 2.13.      Indemnity. Each Borrower agrees to indemnify each Lender
against any loss or expense described below which such Lender may sustain or
incur as a consequence of (a) any failure by such Borrower to fulfill on the
date of any borrowing hereunder the applicable conditions set forth in Article
IV, (b) any failure by such Borrower to borrow, continue or convert any Loan
hereunder after irrevocable notice of such borrowing, continuation or conversion
has been given or deemed given pursuant to Article II, (c) any payment,
prepayment or conversion of a Eurocurrency Loan made to such Borrower required
by any other provision of this Agreement or otherwise made or deemed made,
whatever the circumstances may be that give rise to such payment, prepayment or
conversion, or any transfer of any such Loan pursuant to Section 2.18 or 9.4(b),
on a date other than the last day of the Interest Period applicable thereto, or
(d) if any breakage is incurred, any failure by a Borrower to prepay a
Eurocurrency Loan on the date specified in a notice of prepayment; provided,
that any request for indemnification made by any Lender to any Borrower pursuant
hereto shall be accompanied by such Lender’s calculation of such amount to be
indemnified. The loss or expense for which such Lender shall be indemnified
under this Section 2.13 shall be equal to the excess, if any, as reasonably
determined by such Lender, of (i) its cost of obtaining the funds for the Loan
being paid, prepaid, converted or not borrowed, continued, prepaid or converted
(assumed to be the Eurocurrency Rate in the case of Eurocurrency Loans) for the
period from the date of such payment, prepayment, conversion or failure to
borrow, continue, prepay or convert to the last day of the Interest Period for
such Loan (or, in the case of a failure to borrow, continue, prepay or convert,
the Interest Period for such Loan which would have commenced on the date of such
failure) over (ii) the amount of interest (as reasonably determined by such
Lender) that would be realized by such Lender in reemploying the funds so paid,
prepaid, converted or not borrowed, continued, prepaid or converted for such
period or Interest Period, as the case may be; provided, however, that such
amount shall not include any loss of a Lender’s margin or spread over its cost
of obtaining funds as described above. A certificate of any Lender setting forth
any amount or amounts which such Lender is entitled to receive pursuant to this
Section 2.13 (with calculations in reasonable detail) shall be delivered to the
relevant Borrower and shall be conclusive absent manifest error. This covenant
shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder.

SECTION 2.14.      Pro Rata Treatment; Funding Matters; Evidence of Debt. (a)
Except as required under Section 2.18, (i) each payment or prepayment of
principal of any Tranche A Loan, each payment of interest on the Tranche A Loans
and each reduction of the Tranche A Commitments, shall be allocated pro rata
among the Tranche A Lenders in accordance with their respective Tranche A
Commitments (or, if such Tranche A Commitments shall have expired or been
terminated, in accordance with the respective principal amounts of their
outstanding Tranche A Loans), and (ii) each payment or prepayment of principal
of any

 

NY nv-6billion -credit.htm i

 



24

 

Tranche B Loan, each payment of interest on the Tranche B Loans, each payment of
the Facility Fees and Utilization Fees, and each reduction of the Tranche B
Commitments, shall be allocated pro rata among the Tranche B Lenders in
accordance with their respective Tranche B Commitments (or, if such Tranche B
Commitments shall have expired or been terminated, in accordance with the
respective principal amounts of their outstanding Tranche B Loans). In addition,
any amounts received by the Administrative Agent from or on behalf of Viacom
following the acceleration of the Loans pursuant to Article VI, or for which
Viacom has not otherwise specified the application thereof, shall be applied by
the Administrative Agent, (A) first, to pay all accrued and unpaid interest and
Fees hereunder, and (B) second, pro rata to repay the outstanding principal
amount of Tranche A Loans and Tranche B Loans. Each Lender agrees that in
computing such Lender’s portion of any Loan to be made hereunder, the
Administrative Agent may, in its discretion, round such Lender’s percentage of
such Loan to the next higher or lower whole Dollar amount.

(b)          Unless the Administrative Agent shall have received notice from a
Lender prior to the relevant borrowing date that such Lender will not make
available to the Administrative Agent such Lender’s portion of a borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such borrowing in accordance with
this Agreement and the Administrative Agent may, in reliance upon such
assumption, make available to the relevant Borrower on such date a corresponding
amount. If and to the extent that such Lender shall not have made such portion
available to the Administrative Agent, each of such Lender and the relevant
Borrower agrees to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to such Borrower until the date such amount is
repaid to the Administrative Agent at (i) in the case of such Borrower, the
interest rate applicable at the time to the relevant Loan and (ii) in the case
of such Lender, the Federal Funds Effective Rate. If such Lender shall repay to
the Administrative Agent such corresponding amount, such amount shall constitute
such Lender’s Loan as part of such borrowing for the purposes of this Agreement;
provided, that such repayment shall not release such Lender from any liability
it may have to such Borrower for the failure to make such Loan at the time
required herein.

(c)          The failure of any Lender to make any Loan shall not in itself
relieve any other Lender of its obligation to lend hereunder (it being
understood, however, that no Lender shall be responsible for the failure of any
other Lender to make any Loan required to be made by such other Lender).

(d)          Each Lender may at its option make any Eurocurrency Loan by causing
any domestic or foreign branch or Lender Affiliate of such Lender to make such
Loan; provided, that any exercise of such option shall not affect the obligation
of the relevant Borrower to repay such Loan in accordance with the terms of this
Agreement.

(e)          Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness to such Lender resulting from
each Loan made by it from time to time, including the amounts of principal and
interest payable and paid to such Lender from time to time under this Agreement.
The Administrative Agent shall maintain accounts in which it will record (i) the
amount of each Loan made hereunder, the Borrower with

 

NY nv-6billion -credit.htm i

 



25

 

respect to each Loan, the Type of each Loan and each Interest Period, if any,
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from each Borrower to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder from
any Borrower and each Lender’s share thereof. The entries made in the accounts
maintained pursuant to this paragraph (e) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided, however, that the failure of any Lender
or the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligations of any Borrower to repay the Loans in
accordance with their terms.

(f)           In order to expedite the transactions contemplated by this
Agreement, each Subsidiary Borrower shall be deemed, by its execution and
delivery of a Subsidiary Borrower Request, to have appointed Viacom to act as
agent on behalf of such Subsidiary Borrower for the purpose of (i) giving any
notices contemplated to be given by such Subsidiary Borrower pursuant to this
Agreement, including, without limitation, borrowing notices, prepayment notices,
continuation notices and conversion notices and (ii) paying on behalf of such
Subsidiary Borrower any Subsidiary Borrower Obligations owing by such Subsidiary
Borrower; provided, that each Subsidiary Borrower shall retain the right, in its
discretion, to directly give any or all of such notices or make any or all of
such payments.

(g)          The Administrative Agent shall promptly notify the Lenders upon
receipt of any Subsidiary Borrower Designation and Subsidiary Borrower Request.

SECTION 2.15.      Sharing of Setoffs. Except to the extent that this Agreement
provides for payments to be allocated to Tranche A Loans or Tranche B Loans, as
the case may be, each Lender agrees that if it shall, through the exercise of a
right of banker’s lien, setoff or counterclaim against any Borrower, or pursuant
to a secured claim under Section 506 of Title 11 of the United States Code or
other security or interest arising from, or in lieu of, such secured claim,
received by such Lender under any applicable bankruptcy, insolvency or other
similar law or otherwise, or by any other means (other than pursuant to any
provision of this Agreement), obtain payment (voluntary or involuntary) in
respect of any category of its Loans as a result of which the unpaid principal
portion of such Loans shall be proportionately less than the unpaid principal
portion of such Loans of any other Lender, it shall be deemed simultaneously to
have purchased from such other Lender at face value, and shall promptly pay to
such other Lender the purchase price for, a participation in such Loans of such
other Lender, so that the aggregate unpaid principal amount of such Loans held
by each Lender shall be in the same proportion to the aggregate unpaid principal
amount of all such Loans then outstanding as the principal amount of such Loans
of each Lender prior to such exercise of banker’s lien, setoff or counterclaim
or other event was to the principal amount of all such Loans outstanding prior
to such exercise of banker’s lien, setoff or counterclaim or other event;
provided, however, that, if any such purchase or purchases or adjustments shall
be made pursuant to this Section 2.15 and the payment giving rise thereto shall
thereafter be recovered, such purchase or purchases or adjustments shall be
rescinded to the extent of such recovery and the purchase price or prices or
adjustment restored without interest, unless the Lender from which such payment
is recovered is required to pay interest thereon, in which case each Lender
returning funds to such Lender shall pay its pro rata share of such interest.
Any Lender holding a participation in a Loan deemed to have been so purchased
may exercise any and all rights of banker’s lien, setoff or counterclaim with
respect to

 

NY nv-6billion -credit.htm i

 



26

 

any and all moneys owing by any Borrower to such Lender by reason thereof as
fully as if such Lender had made a Loan directly to such Borrower in the amount
of such participation.

SECTION 2.16.      Payments. (a) Except as otherwise expressly provided herein,
each Borrower shall make each payment (including principal of or interest on any
Loan or any Fees or other amounts) hereunder without setoff or counterclaim and
shall make each such payment not later than 12:00 noon, New York City time, on
the date when due in Dollars to the Administrative Agent at its offices at
Citibank, N.A., 388 Greenwich Street, New York, New York 10013, in immediately
available funds.

(b)          Whenever any payment (including principal of or interest on any
Loan or any Fees or other amounts) hereunder shall become due, or otherwise
would occur, on a day that is not a Business Day, such payment may be made on
the next succeeding Business Day, and such extension of time shall in such case
be included in the computation of interest or Fees, if applicable.

SECTION 2.17.      Taxes. (a) Any and all payments by each Borrower hereunder
shall be made, in accordance with Section 2.16, free and clear of and without
deduction for any and all present or future taxes, levies, imposts, duties,
charges, fees, deductions, charges or withholdings, and all liabilities with
respect thereto imposed by or on behalf of any Governmental Authority, excluding
net income taxes and franchise taxes (imposed in lieu of net income taxes)
imposed on the Administrative Agent or any Lender as a result of a present or
former connection between the Administrative Agent or such Lender and the
jurisdiction of the Governmental Authority imposing such tax or any political
subdivision or taxing authority thereof or therein (other than any such
connection arising solely from the Administrative Agent’s or such Lender’s
having executed, delivered or performed its obligations or received a payment
under, or enforced, this Agreement or any other Loan Document) (all such
nonexcluded taxes, levies, imposts, duties, charges, fees, deductions, charges,
withholdings and liabilities being hereinafter referred to as “Taxes”). If any
Borrower shall be required by law to deduct any Taxes or Other Taxes from or in
respect of any sum payable to any Agent or any Lender hereunder, (i) the sum
payable shall be increased by the amount necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.17) such Agent or such Lender shall receive an amount equal
to the sum it would have received had no such deductions been made, (ii) such
Borrower shall make such deductions and (iii) such Borrower shall pay the full
amount deducted to the relevant taxing authority or other Governmental Authority
in accordance with applicable law.

(b)          The relevant Borrower agrees to pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c)          The relevant Borrower will indemnify each Lender (or Transferee)
and the Administrative Agent for the full amount of Taxes and Other Taxes
(including any Taxes or Other Taxes imposed by the applicable jurisdiction on
amounts payable under this Section 2.17) paid by such Lender (or Transferee) or
the Administrative Agent, as the case may be, and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted by
the relevant taxing authority or other Governmental Authority. Such
indemnification shall be made within 30

 

NY nv-6billion -credit.htm i

 



27

 

days after the date such Lender (or Transferee) or the Administrative Agent, as
the case may be, makes written demand therefor.

(d)          Whenever any Taxes or Other Taxes are payable by any Borrower,
within 30 days thereafter such Borrower shall send to the Administrative Agent
for its own account or for the account of the relevant Lender, as the case may
be, a certified copy of an official receipt received by such Borrower showing
payment thereof (or other evidence of such payment reasonably satisfactory to
the Administrative Agent).

(e)          Without prejudice to the survival of any other agreement contained
herein, the agreements and obligations contained in this Section 2.17 shall
survive the payment in full of the principal of and interest on all Loans made
hereunder and of all other amounts payable hereunder.

(f)           Each Lender (or Transferee) that is not a “United States Person”
as defined in Section 7701(a)(30) of the Code (such Lender (or Transferee), a
“Non-U.S. Person”) shall deliver to Viacom and the Administrative Agent (or, in
the case of a participant, to the Lender from which the related participation
shall have been purchased) two copies of either U.S. Internal Revenue Service
Form W-8BEN or Form W-8ECI, or, in the case of a Non-U.S. Person claiming
exemption from U.S. federal withholding tax under Section 871(h) or 881(c) of
the Code with respect to payments of “portfolio interest”, a Form W-8BEN, or any
subsequent versions thereof or successors thereto (and, if such Non-U.S. Person,
claiming an exemption with respect to payments of “portfolio interest”, delivers
a Form W-8BEN, an annual certificate representing that such Non-U.S. Person is
not a “bank” for purposes of Section 881(c) of the Code, is not a 10-percent
shareholder (within the meaning of Section 871(h)(3)(B) of the Code) of Viacom
and is not a controlled foreign corporation related to Viacom (within the
meaning of Section 864(d)(4) of the Code)), properly completed and duly executed
by such Non-U.S. Person claiming complete exemption from U.S. federal
withholding tax on all payments by any Borrower under this Agreement. Such forms
shall be delivered by each Non-U.S. Person promptly after it becomes a party to
this Agreement (or, in the case of any participant, promptly after the date such
participant purchases the related participation). In addition, each Non-U.S.
Person shall deliver such forms promptly upon the obsolescence or invalidity of
any form previously delivered by such Non-U.S. Person. Each Non-U.S. Person
shall promptly notify Viacom at any time it determines that it is no longer in a
position to provide any previously delivered certificate to Viacom (or any other
form of certification adopted by the U.S. taxing authorities for such purpose).
Unless Viacom and the Administrative Agent (or, in the case of a participant,
the Lender from which the related participation shall have been purchased) have
received forms or other documents satisfactory to them indicating that payments
hereunder are not subject to United States withholding tax, the relevant
Borrower or the Administrative Agent shall withhold taxes from such payments at
the applicable statutory rate in the case of payments of interest to or for any
Lender (or Transferee) that is a Non-U.S. Person. Notwithstanding any other
provision of this Section 2.17(f), a Non-U.S. Person shall not be required to
deliver any form pursuant to this Section 2.17(f) that such Non-U.S. Person is
not legally able to deliver by reason of the adoption of any law, rule or
regulation, or any change in any law, rule or regulation or in the
interpretation thereof, in each case occurring after the date such Non-U.S.
Person becomes a Lender (or Transferee).

 

NY nv-6billion -credit.htm i

 



28

 

 

(g)          A Lender that is entitled to an exemption from or reduction of any
non-U.S. withholding tax under the law of the jurisdiction in which a Borrower
is located, or under any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to such Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law or reasonably requested by such Borrower, such properly completed and
executed documentation prescribed by applicable law as will permit such payments
to be made without withholding or at a reduced rate, provided that such Lender
is legally entitled to complete, execute and deliver such documentation and in
such Lender’s reasonable judgment such completion, execution or submission would
not materially prejudice the legal position of such Lender.

(h)          No Borrower shall be required to pay any additional amounts to any
Agent or Lender pursuant to paragraph (a) above (i) if the obligation to pay
such additional amounts would not have arisen but for a failure by such Agent or
Lender to comply with the provisions of paragraph (f) or (g) above or (ii) in
the case of a Transferee, to the extent such additional amounts exceed the
additional amounts that would have been payable had no transfer or assignment to
such Transferee occurred; provided, however, that each Borrower shall be
required to pay those amounts to any Agent or Lender (or Transferee) that it was
required to pay hereunder prior to the failure of such Agent or Lender (or
Transferee) to comply with the provisions of such paragraph (f) or (g).

SECTION 2.18.      Mitigation Obligations; Replacement of Lenders. (a) Any
Lender (or Transferee) claiming any additional amounts payable pursuant to
Section 2.12 or Section 2.17 shall use reasonable efforts (consistent with legal
and regulatory restrictions) to file any certificate or document requested by
any Borrower or to change the jurisdiction of its applicable lending office if
the making of such a filing or change would avoid the need for or reduce the
amount of any such additional amounts which may thereafter accrue and would not,
in the sole determination of such Lender (or Transferee), be otherwise
disadvantageous to such Lender (or Transferee).

(b)          In the event that (x) any Lender shall have delivered a notice or
certificate pursuant to Section 2.12, (y) any Borrower shall be required to make
additional payments to any Lender under Section 2.17, or (z) any Lender (a
“Non-Consenting Lender”) shall withhold its consent to any amendment described
in clause (i) or (ii) of Section 9.8(b) as to which consents have been obtained
from Lenders having Total Facility Percentages aggregating at least 90%, Viacom
shall have the right, at its own expense, upon notice to such Lender (or
Lenders) and the Administrative Agent, (i) to terminate the Tranche B
Commitments of such Lender (except in the case of clause (z) above) or (ii) to
require such Lender (or, in the case of clause (z) above, each Non-Consenting
Lender) to transfer and assign without recourse (in accordance with and subject
to the restrictions contained in Section 9.4) all its interests, rights and
obligations under this Agreement to one or more other financial institutions
acceptable to Viacom (unless an Event of Default has occurred and is continuing)
and the Administrative Agent, which approval in each case shall not be
unreasonably withheld, which shall assume such obligations; provided, that (w)
in the case of any replacement of Non-Consenting Lenders, each assignee shall
have consented to the relevant amendment, (x) no such termination or assignment
shall conflict with any law, rule or regulation or order of any Governmental
Authority, (y) the Borrowers or the assignee (or assignees), as the case may be,
shall pay to each affected Lender in immediately available funds

 

NY nv-6billion -credit.htm i

 



29

 

on the date of such termination or assignment the principal of and interest
accrued to the date of payment on the Loans made by it hereunder and all other
amounts accrued for its account or owed to it hereunder and (z) Viacom may not
terminate Tranche B Commitments representing more than 10% of the original
aggregate Tranche B Commitments pursuant to this paragraph (b).

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Viacom hereby represents and warrants, and each Subsidiary Borrower by its
execution and delivery of a Subsidiary Borrower Request represents and warrants
(to the extent specifically applicable to such Subsidiary Borrower), to each of
the Lenders that:

SECTION 3.1.         Corporate Existence. Each of Viacom and each Material
Subsidiary: (a) is a corporation, partnership or other entity duly organized and
validly existing under the laws of the jurisdiction of its organization; (b) has
all requisite corporate or other power, and has all material governmental
licenses, authorizations, consents and approvals, necessary to own its assets
and carry on its business as now being conducted, except where the failure to
have any of the foregoing would not result in a Material Adverse Effect; and (c)
is qualified to do business in all jurisdictions in which the nature of the
business conducted by it makes such qualification necessary and where failure so
to qualify would result in a Material Adverse Effect.

SECTION 3.2.         Financial Condition. The audited combined balance sheet of
Viacom and its Consolidated Subsidiaries as at December 31, 2004, and the
related audited combined statements of operations, invested equity and
comprehensive income (loss) and cash flows of Viacom and its Consolidated
Subsidiaries for the fiscal year ended on such date (in each case presented on a
carve-out basis), with the opinion thereon of PricewaterhouseCoopers LLC,
heretofore furnished to each of the Lenders (or set forth in the Form S-4 and
made available to the Lenders through access to a web site, including, without
limitation, www.sec.gov), fairly present the consolidated financial condition of
Viacom and its Consolidated Subsidiaries as at such date and the consolidated
results of their operations for the fiscal year ended on such date in accordance
with GAAP. The unaudited combined balance sheet of Viacom and its Consolidated
Subsidiaries as at September 30, 2005, and the related unaudited combined
statements of operations and cash flows of Viacom and its Consolidated
Subsidiaries for the nine-month period then ended (in each case presented on a
carve-out basis), heretofore furnished to each of the Lenders (or set forth in
the Form S-4 and made available to the Lenders through access to a web site,
including, without limitation, www.sec.gov), fairly present (subject to normal
year-end audit adjustments) the consolidated financial condition of Viacom and
its Consolidated Subsidiaries as at such date and the consolidated results of
their operations for the nine-month period ended on such date in accordance with
GAAP. Neither Viacom nor any of its Material Subsidiaries had on September 30,
2005 any known material contingent liability, except as referred to or reflected
or provided for in the Exchange Act Report or in such balance sheets (or the
notes thereto) as at such date.

SECTION 3.3.         Litigation. Except as disclosed to the Lenders in the
Exchange Act Report filed prior to the Closing Date or otherwise disclosed in
writing to the Lenders prior

 

NY nv-6billion -credit.htm i

 



30

 

to the Closing Date, there are no legal or arbitral proceedings, or any
proceedings by or before any Governmental Authority, pending or (to the
knowledge of Viacom) threatened against Viacom or any of its Material
Subsidiaries which have resulted in a Material Adverse Effect (it being agreed
that any legal or arbitral proceedings which have been disclosed in the Exchange
Act Report, whether threatened, pending, resulting in a judgment or otherwise,
prior to the time a final judgment for the payment of money shall have been
recorded against Viacom or any Material Subsidiary by any Governmental Authority
having jurisdiction, and the judgment is non-appealable (or the time for appeal
has expired) and all stays of execution have expired or been lifted shall not,
in and of itself, be deemed to result in a Material Adverse Effect). The
“Exchange Act Report” shall mean, collectively, (a) the Annual Report of CBS on
Form 10-K for the year ended December 31, 2004 and Quarterly Reports on Form
10-Q and Reports on Form 8-K of CBS filed with or furnished to the SEC
subsequent to December 31, 2004, but on or before November 21, 2005, in each
case, as amended or supplemented on or before November 21, 2005, and (b) the
Form S-4.

SECTION 3.4.         No Breach, etc. None of the execution and delivery of this
Agreement, the consummation of the transactions herein contemplated and
compliance with the terms and provisions hereof will conflict with or result in
a breach of, or require any consent under, the charter or By-laws (or other
equivalent organizational documents) of any Borrower, or any applicable law or
regulation, or any order, writ, injunction or decree of any Governmental
Authority, or any material agreement or instrument to which Viacom or any of its
Material Subsidiaries is a party or by which any of them is bound or to which
any of them is subject, or constitute a default under any such agreement or
instrument, or result in the creation or imposition of any Lien upon any of the
revenues or assets of Viacom or any of its Material Subsidiaries pursuant to the
terms of any such agreement or instrument. Neither Viacom nor any of its
Material Subsidiaries is in default under or with respect to any of its material
contractual obligations in any respect which would have a Material Adverse
Effect.

SECTION 3.5.         Corporate Action. Each Borrower has all necessary corporate
power and authority to execute, deliver and perform its obligations under this
Agreement; the execution and delivery by each Borrower of this Agreement (or, in
the case of each Subsidiary Borrower, the relevant Subsidiary Borrower Request),
and the performance by each Borrower of this Agreement, have been duly
authorized by all necessary corporate action on such Borrower’s part; this
Agreement (or, in the case of each Subsidiary Borrower, the relevant Subsidiary
Borrower Request) has been duly and validly executed and delivered by each
Borrower; and this Agreement constitutes a legal, valid and binding obligation
of each Borrower, enforceable in accordance with its terms except as such
enforceability may be limited by (a) bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer or similar laws of general applicability
affecting the enforcement of creditors’ rights and (b) the application of
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

SECTION 3.6.         Approvals. No authorizations, approvals or consents of, and
no filings or registrations with, any Governmental Authority are necessary for
the execution, delivery or performance by each Borrower of this Agreement or for
the validity or enforceability hereof.

 

NY nv-6billion -credit.htm i

 



31

 

 

SECTION 3.7.         ERISA. Viacom and, to the best of its knowledge, its ERISA
Affiliates have fulfilled their respective obligations under the minimum funding
standards of ERISA and the Code with respect to each Plan and are in compliance
in all material respects with the currently applicable provisions of ERISA and
the Code except where any failure or non-compliance would not result in a
Material Adverse Effect.

SECTION 3.8.         Taxes. Viacom and its Material Subsidiaries, to the
knowledge of Viacom, have filed all United States Federal income tax returns and
all other material tax returns which are required to be filed by or in respect
of them and have paid or caused to be paid all taxes shown as due on such
returns or pursuant to any assessment received by Viacom or any of its Material
Subsidiaries, except those being contested and reserved against in accordance
with Section 5.2.

SECTION 3.9.         Investment Company Act. No Borrower is an “investment
company”, or a company “controlled” by an “investment company”, subject to
regulation under the Investment Company Act of 1940, as amended.

SECTION 3.10.      Environmental. Except as in the aggregate would not have a
Material Adverse Effect, neither Viacom nor any of its Subsidiaries has received
any notice of violation, alleged violation, non-compliance or liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of its or its Subsidiaries’ Properties or business, nor does
Viacom have any knowledge that any notice will be received or is being
threatened.

SECTION 3.11.      Material Subsidiaries. The list of Subsidiaries set forth in
the Form S-4 is complete and correct in all material respects with respect to
Material Subsidiaries as of the date of the issuance of the Form S-4.

ARTICLE IV

CONDITIONS OF EFFECTIVENESS AND LENDING

SECTION 4.1.         Effectiveness. The effectiveness of this Agreement is
subject to the satisfaction of the following conditions:

(a)          Credit Agreement. The Administrative Agent shall have received this
Agreement, executed and delivered by a duly authorized officer of Viacom.

(b)          Closing Certificate. The Administrative Agent shall have received a
Closing Certificate, substantially in the form of Exhibit G, of Viacom, dated
the Effective Date, with appropriate insertions and attachments.

(c)          Termination of Existing Credit Agreements. The Existing Credit
Agreements shall have been terminated and all amounts outstanding thereunder
shall have been repaid or shall be terminated and repaid substantially
contemporaneously with the making of the initial Loans hereunder pursuant to
arrangements reasonably satisfactory to the Administrative Agent.

 

NY nv-6billion -credit.htm i

 



32

 

 

(d)          Opinion of Counsel. The Administrative Agent shall have received an
opinion of the general counsel of Viacom, dated the Effective Date, in form and
substance satisfactory to the Administrative Agent and customary for
transactions of this type.

(e)          Viacom Separation Event. There shall have been no material change
to the structure or terms of the Viacom Separation Event from that set forth in
the Form S-4.

(f)           Transfer of Assets to Viacom. Substantially all of the businesses
and assets that are contemplated by the Form S-4 to be transferred to Viacom in
connection with the Viacom Separation Event shall have been so transferred.

Upon satisfaction of each of the conditions set forth in this Section 4.1,
Viacom and the Administrative Agent shall execute a certificate of effectiveness
in the form attached hereto as Exhibit H confirming such satisfaction and
confirming the Effective Date and, thereafter, the Administrative Agent shall
promptly notify the Lenders in writing of the Effective Date, and such notice
shall be conclusive and binding. Notwithstanding the foregoing, the obligations
of the Lenders to make Loans hereunder shall not become effective unless each of
the foregoing conditions is satisfied (or waived pursuant to Section 9.8(b)) at
or prior to 5:00 p.m., New York City time, on February 28, 2006 (and, in the
event such conditions are not so satisfied or waived, the Commitments and this
Agreement shall automatically and permanently terminate at such time).

SECTION 4.2.         Initial Loans to Subsidiary Borrowers. The obligation of
each Lender to make its initial Tranche B Loan to a particular Subsidiary
Borrower, if designated as such on or after the Effective Date, is subject to
the satisfaction of the conditions that (a) Viacom shall have delivered to the
Administrative Agent a Subsidiary Borrower Designation for such Subsidiary
Borrower no less than five (5) Business Days prior to the effective date of such
designation and (b) such Subsidiary Borrower shall have furnished to the
Administrative Agent (i) a Subsidiary Borrower Request, (ii) a Closing
Certificate of such Subsidiary Borrower, with appropriate insertions and
attachments, (iii) one or more executed legal opinions with respect to such
Subsidiary Borrower, in form and substance reasonably satisfactory to the
Administrative Agent, and (iv) such reasonable documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the Patriot Act, to the extent reasonably requested by the
Administrative Agent or any Lender. Viacom may from time to time deliver a
subsequent Subsidiary Borrower Designation with respect to any Subsidiary
Borrower, countersigned by such Subsidiary Borrower, for the purpose of
terminating such Subsidiary Borrower’s designation as such, so long as, on the
effective date of such termination, all Subsidiary Borrower Obligations in
respect of such Subsidiary Borrower shall have been paid in full. In addition,
if on any date a Subsidiary Borrower shall cease to be a Subsidiary, all
Subsidiary Borrower Obligations in respect of such Subsidiary Borrower shall
automatically become due and payable on such date and no further Loans may be
borrowed by such Subsidiary Borrower hereunder.

SECTION 4.3.         All Credit Events. The obligation of each Lender to make
each Loan is subject to the satisfaction of the following conditions:

 

NY nv-6billion -credit.htm i

 



33

 

 

(a)          The Administrative Agent shall have received a request for, or
notice of, such Credit Event if and as required by Section 2.3;

(b)          Each of the representations and warranties made by Viacom and, in
the case of a borrowing by a Subsidiary Borrower, by such Subsidiary Borrower,
in Sections 3.1, 3.2, 3.4, 3.5 and 3.6 shall be true and correct in all material
respects on and as of the date of such Credit Event with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date; and

(c)          At the time of and immediately after giving effect to such Credit
Event no Default or Event of Default shall have occurred and be continuing.

Each Credit Event shall be deemed to constitute a representation and warranty by
Viacom on the date of such Credit Event as to the matters specified in
paragraphs (b) and (c) of this Section 4.3.

ARTICLE V

COVENANTS

Viacom covenants and agrees with each Lender that, as long as the Commitments
shall be in effect or the principal of or interest on any Loan shall be unpaid,
unless the Required Lenders shall otherwise consent in writing:

SECTION 5.1.         Financial Statements. Viacom shall deliver to each of the
Lenders:

(a)          within 60 days after the end of each of the first three quarterly
fiscal periods of each fiscal year of Viacom, consolidated statements of income
and cash flows of Viacom and its Consolidated Subsidiaries for such period and
for the period from the beginning of the respective fiscal year to the end of
such period, and the related consolidated balance sheet as at the end of such
period, setting forth in each case in comparative form the corresponding
consolidated figures for the corresponding period in the preceding fiscal year,
accompanied by a certificate of a Financial Officer of Viacom which certificate
shall state that such financial statements fairly present the consolidated
financial condition and results of operations of Viacom and its Consolidated
Subsidiaries in accordance with GAAP as at the end of, and for, such period,
subject to normal year-end audit adjustments; provided, that the requirement
herein for the furnishing of such quarterly financial statements may be
fulfilled by providing to the Lenders the report of Viacom to the SEC on Form
10-Q for the applicable quarterly period, accompanied by the officer’s
certificate described in the last sentence of this Section 5.1;

(b)          within 120 days after the end of each fiscal year of Viacom,
consolidated statements of income and cash flows of Viacom and its Consolidated
Subsidiaries for such year and the related consolidated balance sheet as at the
end of such year, setting forth in comparative form the corresponding
consolidated figures for the preceding fiscal year, and accompanied by an
opinion thereon (unqualified as to the scope of the audit) of independent
certified public accountants of recognized national standing, which opinion
shall state that such consolidated

 

NY nv-6billion -credit.htm i

 



34

 

financial statements fairly present the consolidated financial condition and
results of operations of Viacom and its Consolidated Subsidiaries as at the end
of, and for, such fiscal year; provided, that the requirement herein for the
furnishing of annual financial statements may be fulfilled by providing to the
Lenders the report of Viacom to the SEC on Form 10-K for the applicable fiscal
year;

(c)          promptly upon their becoming publicly available, copies of all
registration statements and regular periodic reports (including without
limitation any and all reports on Form 8-K), if any, which Viacom or any of its
Subsidiaries shall have filed with the SEC or any national securities exchange;

(d)          promptly upon the mailing thereof to the shareholders of Viacom
generally, copies of all financial statements, reports and proxy statements so
mailed;

(e)          within 30 days after a Responsible Officer of Viacom knows or has
reason to believe that any of the events or conditions specified below with
respect to any Plan or Multiemployer Plan have occurred or exist which would
reasonably be expected to result in a Material Adverse Effect, a statement
signed by a senior financial officer of Viacom setting forth details respecting
such event or condition and the action, if any, which Viacom or its ERISA
Affiliate proposes to take with respect thereto (and a copy of any report or
notice required to be filed with or given to PBGC by Viacom or an ERISA
Affiliate with respect to such event or condition):

(i)           any reportable event, as defined in Section 4043(b) of ERISA and
the regulations issued thereunder, with respect to a Plan, as to which PBGC has
not by regulation waived the requirement of Section 4043(a) of ERISA that it be
notified within 30 days of the occurrence of such event; provided, that a
failure to meet the minimum funding standard of Section 412 of the Code or
Section 302 of ERISA shall be a reportable event regardless of the issuance of
any waiver in accordance with Section 412(d) of the Code;

(ii)          the filing under Section 4041 of ERISA of a notice of intent to
terminate any Plan or the termination of any Plan;

(iii)        the institution by PBGC of proceedings under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan,
or the receipt by Viacom or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by PBGC with respect to such Multiemployer
Plan;

(iv)         the complete or partial withdrawal by Viacom or any ERISA Affiliate
under Section 4201 or 4204 of ERISA from a Multiemployer Plan, or the receipt by
Viacom or any ERISA Affiliate of notice from a Multiemployer Plan that it is in
reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA or that
it intends to terminate or has terminated under Section 4041A of ERISA;

(v)          the institution of a proceeding by a fiduciary of any Multiemployer
Plan against Viacom or any ERISA Affiliate to enforce Section 515 of ERISA,
which proceeding is not dismissed within 30 days; and

 

NY nv-6billion -credit.htm i

 



35

 

 

(vi)         a failure to make a required installment or other payment with
respect to a Plan (within the meaning of Section 412(n) of the Code), in which
case the notice required hereunder shall be provided within 10 days after the
due date for filing notice of such failure with PBGC;

(f)           promptly after a Responsible Officer of Viacom knows or has reason
to believe that any Default or Event of Default has occurred, a notice of such
Default or Event of Default describing it in reasonable detail and, together
with such notice or as soon thereafter as possible, a description of the action
that Viacom has taken and proposes to take with respect thereto;

(g)          promptly after a Responsible Officer of Viacom knows that any
change has occurred in Viacom’s Debt Rating by either Rating Agency, a notice
describing such change; and

(h)          promptly from time to time such other information regarding the
financial condition, operations or business of Viacom or any of its Subsidiaries
(including, without limitation, any Plan or Multiemployer Plan and any reports
or other information required to be filed under ERISA) as any Lender through the
Administrative Agent may reasonably request.

Viacom will furnish to the Administrative Agent and each Lender, at the time it
furnishes each set of financial statements pursuant to paragraph (a) or (b)
above, a certificate (which may be a copy in the case of each Lender) of a
Financial Officer of Viacom (a “Compliance Certificate”) (i) to the effect that
no Default or Event of Default has occurred and is continuing (or, if any
Default or Event of Default has occurred and is continuing, describing it in
reasonable detail and describing the action that Viacom has taken and proposes
to take with respect thereto), and (ii) setting forth in reasonable detail the
computations (including any pro forma calculations as described in Section
1.2(c)) necessary to determine whether Viacom is in compliance with the
Financial Covenant as of the end of the respective quarterly fiscal period or
fiscal year. Each Lender hereby agrees that Viacom may, in its discretion,
provide any notice, report or other information to be provided pursuant to this
Section 5.1 to such Lender by (i) electronic mail to the electronic mail address
provided by such Lender and/or (ii) through access to a web site, including,
without limitation, www.sec.gov.

SECTION 5.2.         Corporate Existence, Etc. Viacom will, and will cause each
of its Material Subsidiaries to, preserve and maintain its legal existence and
all of its material rights, privileges and franchises (provided that (a) nothing
in this Section 5.2 shall prohibit any transaction expressly permitted under
Section 5.4, (b) the corporate existence of any Subsidiary (other than a
Subsidiary Borrower) may be terminated if, in the good faith judgment of the
board of directors or the chief financial officer of Viacom, such termination is
in the best interests of Viacom and such termination would not have a Material
Adverse Effect, and (c)Viacom or such Material Subsidiary shall not be required
to preserve or maintain any such right, privilege or franchise if the board of
directors of Viacom or such Material Subsidiary, as the case may be, shall
determine that the preservation or maintenance thereof is no longer desirable in
the conduct of the business of Viacom or such Material Subsidiary, as the case
may be); comply with the requirements of all applicable laws, rules, regulations
and orders of Governmental Authorities (including, without limitation, all
Environmental Laws) and with all contractual obligations if

 

NY nv-6billion -credit.htm i

 



36

 

failure to comply with such requirements or obligations would reasonably be
expected to result in a Material Adverse Effect; pay and discharge all material
taxes, assessments, governmental charges, levies or other obligations of
whatever nature imposed on it or on its income or profits or on any of its
Property prior to the date on which penalties attach thereto, except for any
such tax, assessment, charge, levy or other obligation the payment of which is
being contested in good faith and by proper proceedings and against which
adequate reserves are being maintained; maintain all its Property used or useful
in its business in good working order and condition, ordinary wear and tear
excepted, all as in the judgment of Viacom or such Material Subsidiary may be
necessary so that the business carried on in connection therewith may be
properly and advantageously conducted at all times (provided that Viacom or such
Material Subsidiary shall not be required to maintain any such Property if the
failure to maintain any such Property is, in the judgment of Viacom or such
Material Subsidiary, desirable in the conduct of the business of Viacom or such
Material Subsidiary); keep proper books of records and accounts in which entries
that are full, true and correct in all material respects shall be made in
conformity with GAAP; and permit representatives of any Lender, during normal
business hours upon reasonable advance notice, to inspect any of its books and
records and to discuss its business and affairs with its Financial Officers or
their designees, all to the extent reasonably requested by such Lender.

SECTION 5.3.         Insurance. Viacom will, and will cause each of its Material
Subsidiaries to, keep insured by financially sound and reputable insurers all
Property of a character usually insured by corporations engaged in the same or
similar business and similarly situated against loss or damage of the kinds and
in the amounts consistent with prudent business practice and carry such other
insurance as is consistent with prudent business practice (it being understood
that self-insurance shall be permitted to the extent consistent with prudent
business practice).

SECTION 5.4.         Prohibition of Fundamental Changes. Viacom will not, and
will not permit any of its Material Subsidiaries to, (i) enter into any
transaction of merger, consolidation, liquidation or dissolution or (ii) Dispose
of, in one transaction or a series of related transactions, all or a substantial
part of the consolidated assets of Viacom and its Subsidiaries taken as a whole,
whether now owned or hereafter acquired (excluding (x) financings by way of
sales of receivables or inventory, (y) inventory or other Property Disposed of
in the ordinary course of business and (z) obsolete or worn-out Property, tools
or equipments no longer used or useful in its business). Notwithstanding the
foregoing provisions of this Section 5.4:

(a)          any Subsidiary of Viacom may be merged or consolidated with or
into: (i) Viacom if Viacom shall be the continuing or surviving corporation or
(ii) any other such Subsidiary; provided, that (x) if any such transaction shall
be between a Subsidiary and a Wholly Owned Subsidiary, such Wholly Owned
Subsidiary shall be the continuing or surviving corporation and (y) if any such
transaction shall be between a Subsidiary and a Subsidiary Borrower, the
continuing or surviving corporation shall be a Subsidiary Borrower;

(b)          any Subsidiary of Viacom may distribute, dividend or Dispose of any
of or all its Property (upon voluntary liquidation or otherwise) to Viacom or a
Wholly Owned Subsidiary of Viacom;

 

NY nv-6billion -credit.htm i

 



37

 

 

(c)          Viacom may merge or consolidate with or into any other Person if
(i) either (x) Viacom is the continuing or surviving corporation or (y) the
corporation formed by such consolidation or into which Viacom is merged shall be
a corporation organized under the laws of the United States of America, any
State thereof or the District of Columbia and shall expressly assume the
obligations of Viacom hereunder pursuant to a written agreement and shall have
delivered to the Administrative Agent such agreement and a certificate of a
Responsible Officer and an opinion of counsel to the effect that such merger or
consolidation complies with this Section 5.4(c), and (ii) after giving effect
thereto and to any repayment of Loans to be made upon consummation thereof (it
being expressly understood that no repayment of Loans is required solely by
virtue thereof), no Default or Event of Default shall have occurred and be
continuing;

(d)          any Subsidiary of Viacom may merge or consolidate with or into any
other Person if, after giving effect thereto and to any repayment of Loans to be
made upon the consummation thereof (it being expressly understood that, except
as otherwise expressly provided in Section 4.2 with respect to Subsidiary
Borrowers, no repayment of Loans is required solely by virtue thereof), no
Default or Event of Default shall have occurred and be continuing;

(e)          Viacom or any Subsidiary of Viacom may Dispose of its Property if,
after giving effect thereto and to any repayment of Loans to be made upon the
consummation thereof (it being expressly understood that, except as otherwise
expressly provided in Section 4.2 with respect to Subsidiary Borrowers, no
repayment of Loans is required solely by virtue thereof), no Default or Event of
Default shall have occurred and be continuing;

(f)           Viacom may pay the Special Dividend to CBS in contemplation of the
Viacom Separation Event; and

(g)          Viacom may consummate the transactions contemplated by the Viacom
Separation Event.

SECTION 5.5.         Limitation on Liens. Viacom shall not, directly or
indirectly, create or suffer to exist, or permit any of its Subsidiaries to
create or suffer to exist, any Lien upon or with respect to any of its
Properties, whether now owned or hereafter acquired, or assign, or permit any of
its Subsidiaries to assign, any right to receive income, in each case to secure
or provide for the payment of any Indebtedness of any Person, except:

(a)          purchase money Liens or purchase money security interests upon or
in any Property acquired or held by Viacom or any Subsidiary of Viacom in the
ordinary course of business to secure the purchase price of such Property or to
secure Indebtedness incurred solely for the purpose of financing the acquisition
of such Property;

(b)          Liens existing on Property at the time of its acquisition (other
than any such Lien created in contemplation of such acquisition);

(c)          Liens on Property of Persons which become or became Subsidiaries
securing Indebtedness existing, with respect to any such Person, on the date
such Person becomes or became a Subsidiary (other than any such Lien created in
contemplation of such Person becoming a Subsidiary);

 

NY nv-6billion -credit.htm i

 



38

 

 

(d)          Liens securing Indebtedness incurred by Viacom or any Subsidiary of
Viacom; provided, however, that the aggregate principal amount of Indebtedness
referred to in this clause (d) secured by Liens shall not exceed $30,000,000 at
any time outstanding; and

(e)          any Lien securing the renewal, extension or refunding of any
Indebtedness secured by any Lien permitted by clause (a), (b), (c) or (d) above
that does not extend to Indebtedness other than that which is being renewed,
extended or refunded.

SECTION 5.6.         Limitation on Subsidiary Indebtedness. Viacom will not
permit any of its Subsidiaries to create, incur, assume or suffer to exist any
Indebtedness (which includes, for the purposes of this Section 5.6, any
preferred stock), except:

(a)          Indebtedness of any Person which is acquired by Viacom or any of
its Subsidiaries after the Effective Date, which Indebtedness was outstanding
prior to the date of acquisition of such Person and was not created in
anticipation thereof;

(b)          any Indebtedness owing by Viacom or any of its Subsidiaries to
Viacom or any of its Subsidiaries (including any intercompany Indebtedness
created by the declaration of any dividend (including a note payable dividend)
by any Subsidiary to Viacom or any of its other Subsidiaries);

(c)          Indebtedness (including backed-up commercial paper) of any
Subsidiary Borrower under this Agreement;

(d)          Indebtedness (including backed-up commercial paper) existing at any
time under the New Viacom Credit Agreement;

(e)          Indebtedness outstanding on the Closing Date and set forth on
Schedule 5.6;

(f)           any replacement, renewal, refinancing or extension of any
Indebtedness permitted by Section 5.6(a) through (d) or set forth on Schedule
5.6 that does not exceed the aggregate principal amount (plus associated fees
and expenses) of the Indebtedness being replaced, renewed, refinanced or
extended (except that accrued and unpaid interest may be part of any
refinancing); and

(g)          Indebtedness incurred after the Closing Date; provided, that after
giving effect thereto the aggregate principal amount of Indebtedness incurred
pursuant to this paragraph (g) that is outstanding on such date (it being
understood that, for the purposes of this paragraph (g), the term “Indebtedness”
does not include Indebtedness excepted by any of clauses (a) through (f)
inclusive) does not exceed the greater of (i) an aggregate principal amount in
excess of 5% of Consolidated Tangible Assets (measured by reference to the then
latest financial statements delivered pursuant to Section 5.1(a) or (b), as
applicable; provided, that prior to the delivery of any such financial
statements, Consolidated Tangible Assets shall be measured by reference to
Viacom’s combined financial statements (presented on a carve-out basis) as of
September 30, 2005 contained in the Form S-4) and (ii) $800,000,000 at any time.

 

NY nv-6billion -credit.htm i

 



39

 

 

SECTION 5.7.         Consolidated Coverage Ratio. Viacom will not permit the
Consolidated Coverage Ratio for any period of four consecutive fiscal quarters
to be less than 3.00 to 1.00.

SECTION 5.8.         Use of Proceeds. On and after the Effective Date, each
Borrower will use the proceeds of the Loans solely for general corporate
purposes, including, without limitation, the payment of the Special Dividend,
commercial paper backup and share repurchases (in each case in compliance with
all applicable legal and regulatory requirements, including, without limitation,
Regulation U and the Securities Act of 1933, as amended, and the Securities
Exchange Act of 1934, as amended, and the regulations thereunder); provided,
that neither any Agent nor any Lender shall have any responsibility as to the
use of any of such proceeds.

SECTION 5.9.         Transactions with Affiliates. Excepting transactions
directly or indirectly entered into pursuant to any agreement entered into prior
to the Closing Date, or transactions contemplated by any agreement directly or
indirectly entered into prior to the Closing Date, Viacom will not, and will not
permit any of its Material Subsidiaries to, directly or indirectly enter into
any material transaction with any Affiliate of Viacom except on terms at least
as favorable to Viacom or such Subsidiary as it could obtain on an arm’s-length
basis.

ARTICLE VI

EVENTS OF DEFAULT

In case of the happening of any of the following events (“Events of Default”);

(a)          (i) any Borrower shall default in the payment when due of any
principal of any Loan or (ii) any Borrower shall default in the payment when due
of any interest on any Loan, any Fee or any other amount payable by it hereunder
and, in the case of this clause (ii), such default shall continue unremedied for
a period of five Business Days;

(b)          any representation, warranty or certification made or deemed made
herein (or in any modification or supplement hereto) by any Borrower, or any
certificate furnished to any Lender or the Administrative Agent pursuant to the
provisions hereof, shall prove to have been false or misleading in any material
respect as of the time made, deemed made or furnished;

(c)          (i) Viacom shall default in the performance of any of its
obligations under Sections 5.7 or 5.8, (ii) Viacom shall default in the
performance of any of its obligations under Section 5.4 and, in the case of this
clause (ii), such default shall continue unremedied for a period of 5 days after
notice thereof to Viacom by the Administrative Agent or the Required Lenders
(through the Administrative Agent), or (iii) Viacom shall default in the
performance of any of its other obligations under this Agreement and, in the
case of this clause (iii), such default shall continue unremedied for a period
of 15 days after notice thereof to Viacom by the Administrative Agent or the
Required Lenders (through the Administrative Agent);

(d)          Viacom or any of its Subsidiaries shall (i) fail to pay at final
maturity any Indebtedness in an aggregate amount in excess of $250,000,000, or
(ii) fail to make any payment (whether of principal, interest or otherwise),
regardless of amount, due in respect of, or fail to

 

NY nv-6billion -credit.htm i

 



40

 

observe or perform any other term, covenant, condition or agreement contained in
any agreement or instrument evidencing or governing, any such Indebtedness, in
excess of $250,000,000 if the effect of any failure referred to in this clause
(ii) has caused such Indebtedness to become due prior to its stated maturity (it
being agreed that for purposes of this paragraph (d) only, the term
“Indebtedness” shall include obligations under any interest rate protection
agreement, foreign currency exchange agreement or other interest or exchange
rate hedging agreement and that the amount of any Person’s obligations under any
such agreement shall be the net amount that such Person could be required to pay
as a result of a termination thereof by reason of a default thereunder);

(e)          Viacom or any of its Material Subsidiaries shall admit in writing
its inability, or be generally unable, to pay its debts as such debts become
due;

(f)           Viacom or any of its Material Subsidiaries shall (i) apply for or
consent to the appointment of, or the taking of possession by, a receiver,
trustee or liquidator of itself or of all or a substantial part of its Property,
(ii) make a general assignment for the benefit of its creditors, (iii) commence
a voluntary case under the Bankruptcy Code (as now or hereafter in effect), (iv)
file a petition seeking to take advantage of any other law relating to
bankruptcy, insolvency, reorganization, winding-up, or composition or
readjustment of debts, (v) fail to controvert in a timely and appropriate
manner, or acquiesce in writing to, any petition filed against it in an
involuntary case under the Bankruptcy Code, or (vi) take any corporate action
for the purpose of effecting any of the foregoing;

(g)          a proceeding or a case shall be commenced, without the application
or consent of Viacom or any of its Material Subsidiaries, in any court of
competent jurisdiction, seeking (i) its liquidation, reorganization, dissolution
or winding-up, or the composition or readjustment of its debts, (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of Viacom
or such Material Subsidiary or of all or any substantial part of its assets or
(iii) similar relief in respect of Viacom or such Material Subsidiary under any
law relating to bankruptcy, insolvency, reorganization, winding-up, or
composition or adjustment of debts, and such proceeding or case shall continue
undismissed, or an order, judgment or decree approving or ordering any of the
foregoing shall be entered and continue unstayed and in effect, for a period of
60 or more days; or an order for relief against Viacom or such Material
Subsidiary shall be entered in an involuntary case under the Bankruptcy Code;

(h)          a final judgment or judgments for the payment of money in excess of
$250,000,000 in the aggregate shall be rendered by one or more courts,
administrative tribunals or other bodies having jurisdiction against Viacom
and/or any of its Material Subsidiaries and the same shall not be paid or
discharged (or provision shall not be made for such discharge), or a stay of
execution thereof shall not be procured, within 60 days from the date of entry
thereof and Viacom or the relevant Material Subsidiary shall not, within said
period of 60 days, or such longer period during which execution of the same
shall have been stayed, appeal therefrom and cause the execution thereof to be
stayed during such appeal;

(i)           an event or condition specified in Section 5.1(e) shall occur or
exist with respect to any Plan or Multiemployer Plan and, as a result of such
event or condition, together with all other such events or conditions, Viacom or
any ERISA Affiliate shall incur or shall be

 

NY nv-6billion -credit.htm i

 



41

 

reasonably likely to incur a liability to a Plan, a Multiemployer Plan or PBGC
(or any combination of the foregoing) which would constitute a Material Adverse
Effect; or

(j)           the guarantee by Viacom contained in Section 8.1 shall cease, for
any reason, to be in full force and effect or Viacom shall so assert;

then and in every such event (other than an event with respect to Viacom
described in paragraph (f) or (g) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to Viacom, take any or all of the
following actions, at the same or different times: (I) terminate forthwith the
Commitments, and (II) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of each Borrower accrued hereunder, shall
become forthwith due and payable, without presentment, demand, protest or any
other notice of any kind, all of which are hereby expressly waived by each
Borrower, anything contained herein to the contrary notwithstanding; and in any
event with respect to any Borrower described in paragraph (f) or (g) above, (A)
if such Borrower is Viacom, the Commitments shall automatically terminate and
the principal of the Loans then outstanding, together with accrued interest
thereon and any unpaid accrued Fees and all other liabilities of each Borrower
accrued hereunder, shall automatically become due and payable and (B) if such
Borrower is a Subsidiary Borrower, the principal of the Loans made to such
Subsidiary Borrower then outstanding, together with accrued interest thereon and
all other liabilities of such Subsidiary Borrower accrued hereunder, shall
automatically become due and payable, in each case without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived by each Borrower, anything contained herein to the contrary
notwithstanding.

ARTICLE VII

THE AGENTS

In order to expedite the transactions contemplated by this Agreement, each Agent
is hereby appointed to act as Agent on behalf of the Lenders. Each of the
Lenders hereby irrevocably authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are specifically delegated
to the Administrative Agent by the terms and provisions hereof, together with
such actions and powers as are reasonably incidental thereto. The Administrative
Agent is hereby expressly authorized by the Lenders, without hereby limiting any
implied authority, (a) to receive on behalf of the Lenders all payments of
principal of and interest on the Loans and all other amounts due to the Lenders
hereunder, and promptly to distribute to each Lender its proper share of each
payment so received; (b) to give notice on behalf of each of the Lenders to the
Borrowers of any Event of Default specified in this Agreement of which the
Administrative Agent has actual knowledge acquired in connection with its agency
hereunder; and (c) to distribute to each Lender copies of all notices, financial
statements and other materials delivered by any Borrower pursuant to this
Agreement as received by the Administrative Agent.

 

NY nv-6billion -credit.htm i

 



42

 

 

Neither any Agent nor any of its directors, officers, employees or agents shall
be liable as such for any action taken or omitted by any of them except for its
or his own gross negligence or willful misconduct, or be responsible for any
statement, warranty or representation herein or the contents of any document
delivered in connection herewith, or be required to ascertain or to make any
inquiry concerning the performance or observance by any Borrower of any of the
terms, conditions, covenants or agreements contained in this Agreement. The
Agents shall not be responsible to the Lenders for the due execution,
genuineness, validity, enforceability or effectiveness of this Agreement or
other instruments or agreements. None of the Agents or the Borrowers shall be
subject to any fiduciary or other implied duties, regardless of whether a
Default or an Event of Default has occurred and is continuing, and no provision
in the Loan Documents and no course of dealing between the parties hereto shall
be deemed to create any fiduciary duty owing to any Agent, any Lender, any
Borrower or any Subsidiary, or any of their respective Affiliates, by any party
hereto. The Administrative Agent shall in all cases be fully protected in
acting, or refraining from acting, in accordance with written instructions
signed by the Required Lenders (or, when expressly required hereby, all the
Lenders) and, except as otherwise specifically provided herein, such
instructions and any action or inaction pursuant thereto shall be binding on all
the Lenders. The Administrative Agent shall, in the absence of knowledge to the
contrary, be entitled to rely on any instrument or document believed by it in
good faith to be genuine and correct and to have been signed or sent by the
proper Person or Persons. Neither the Agents nor any of their directors,
officers, employees or agents shall have any responsibility to any Borrower on
account of the failure of or delay in performance or breach by any Lender of any
of its obligations hereunder or to any Lender on account of the failure of or
delay in performance or breach by any other Agent, any other Lender or any
Borrower of any of their respective obligations hereunder or in connection
herewith. The Administrative Agent may execute any and all duties hereunder by
or through agents or employees and shall be entitled to rely upon the advice of
legal counsel selected by it with respect to all matters arising hereunder and
shall not be liable for any action taken or suffered in good faith by it in
accordance with the advice of such counsel.

The Lenders hereby acknowledge that the Administrative Agent shall be under no
duty to take any discretionary action permitted to be taken by it pursuant to
the provisions of this Agreement unless it shall be requested in writing to do
so by the Required Lenders.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided below, the Administrative Agent may resign at any time by notifying the
Lenders and the Borrowers. Upon any such resignation, the Required Lenders shall
have the right to appoint from the Lenders a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint from the Lenders a successor Administrative Agent which shall
be a bank with an office in New York, New York, having a combined capital and
surplus of at least $500,000,000 or an affiliate of any such bank, which
successor shall be acceptable to Viacom (such acceptance not to be unreasonably
withheld). Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor bank, such successor shall succeed to and become vested
with all the rights, powers, privileges and duties of the retiring
Administrative Agent and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder. After the Administrative Agent’s
resignation hereunder, the

 

NY nv-6billion -credit.htm i

 



43

 

provisions of this Article and Section 9.5 shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as Administrative Agent.

With respect to the Loans made by them, the Agents in their individual capacity
and not as Agents shall have the same rights and powers as any other Lender and
may exercise the same as though they were not Agents, and the Agents and their
affiliates may accept deposits from, lend money to and generally engage in any
kind of business with the Borrowers or any of their respective Subsidiaries or
any Affiliate thereof as if they were not Agents.

Each Lender agrees (i) to reimburse the Administrative Agent in the amount of
its pro rata share (based on its Total Facility Percentage or, after the date on
which the Loans shall have been paid in full, based on its Total Facility
Percentage immediately prior to such date) of any reasonable, out-of-pocket
expenses incurred for the benefit of the Lenders by the Administrative Agent,
including reasonable counsel fees and compensation of agents and employees paid
for services rendered on behalf of the Lenders, which shall not have been
reimbursed by or on behalf of any Borrower and (ii) to indemnify and hold
harmless the Administrative Agent and any of its directors, officers, employees
or agents, in the amount of such pro rata share, from and against any and all
liabilities, taxes, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever which
may be imposed on, incurred by or asserted against it in its capacity as
Administrative Agent in any way relating to or arising out of this Agreement or
any action taken or omitted by it under this Agreement, to the extent the same
shall not have been reimbursed by or on behalf of Viacom; provided, that no
Lender shall be liable to the Administrative Agent or any such director,
officer, employee or agent for any portion of such liabilities, taxes,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the gross negligence or willful
misconduct of the Administrative Agent or any of its directors, officers,
employees or agents.

Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon any Agent or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any related agreement or any document furnished hereunder or
thereunder.

None of the Co-Documentation Agents, the Syndication Agent, the Joint Lead
Arrangers, the Joint Bookrunners or any managing agent shall have any duties or
responsibilities hereunder in its capacity as such.

ARTICLE VIII

VIACOM GUARANTEE

SECTION 8.1.         Viacom Guarantee. (a)     Guarantee. In order to induce the
Administrative Agent and the Lenders to become bound by this Agreement and to
make the Loans hereunder to the Subsidiary Borrowers, and in consideration
thereof, Viacom hereby

 

NY nv-6billion -credit.htm i

 



44

 

unconditionally and irrevocably guarantees, as primary obligor and not merely as
surety, to the Administrative Agent, for the ratable benefit of the Lenders, the
prompt and complete payment and performance by each Subsidiary Borrower when due
(whether at stated maturity, by acceleration or otherwise) of the Subsidiary
Borrower Obligations, and Viacom further agrees to pay any and all expenses
(including, without limitation, all reasonable fees, charges and disbursements
of counsel) which may be paid or incurred by the Administrative Agent or by the
Lenders in enforcing, or obtaining advice of counsel in respect of, any of their
rights under the guarantee contained in this Section 8.1(a). The guarantee
contained in this Section 8.1(a), subject to Section 8.1(e), shall remain in
full force and effect until the Subsidiary Borrower Obligations are paid in full
and the Commitments are terminated, notwithstanding that from time to time prior
thereto any Subsidiary Borrower may be free from any Subsidiary Borrower
Obligations. Viacom agrees that whenever, at any time, or from time to time, it
shall make any payment to the Administrative Agent or any Lender on account of
its liability under this Section 8.1, it will notify the Administrative Agent
and such Lender in writing that such payment is made under the guarantee
contained in this Section 8.1 for such purpose. No payment or payments made by
any Subsidiary Borrower or any other Person or received or collected by the
Administrative Agent or any Lender from any Subsidiary Borrower or any other
Person by virtue of any action or proceeding or any setoff or appropriation or
application, at any time or from time to time, in reduction of or in payment of
the Subsidiary Borrower Obligations shall be deemed to modify, reduce, release
or otherwise affect the liability of Viacom under this Section 8.1 which,
notwithstanding any such payment or payments, shall remain liable for the unpaid
and outstanding Subsidiary Borrower Obligations until, subject to Section
8.1(e), the Subsidiary Borrower Obligations are paid in full and the Commitments
are terminated. Notwithstanding any other provision herein, the maximum
liability of Viacom under this Section 8.1 shall in no event exceed the amount
which can be guaranteed by Viacom under applicable law.

(b)          No Subrogation, etc. Notwithstanding any payment or payments made
by Viacom hereunder, or any setoff or application of funds of Viacom by the
Administrative Agent or any Lender, Viacom shall not be entitled to be
subrogated to any of the rights of the Administrative Agent or any Lender
against any Subsidiary Borrower or against any collateral security or guarantee
or right of offset held by the Administrative Agent or any Lender for the
payment of the Subsidiary Borrower Obligations, nor shall Viacom seek or be
entitled to seek any contribution, reimbursement, exoneration or indemnity from
or against any Subsidiary Borrower in respect of payments made by Viacom
hereunder, until all amounts owing to the Administrative Agent and the Lenders
by the Subsidiary Borrowers on account of the Subsidiary Borrower Obligations
are paid in full and the Commitments are terminated. So long as the Subsidiary
Borrower Obligations remain outstanding, if any amount shall be paid by or on
behalf of any Subsidiary Borrower or any other Person to Viacom on account of
any of the rights waived in this Section 8.1, such amount shall be held by
Viacom in trust, segregated from other funds of Viacom, and shall, forthwith
upon receipt by Viacom, be turned over to the Administrative Agent in the exact
form received by Viacom (duly indorsed by Viacom to the Administrative Agent, if
required), to be applied against the Subsidiary Borrower Obligations, whether
matured or unmatured, in such order as the Administrative Agent may determine.

(c)          Amendments, etc. with respect to the Subsidiary Borrower
Obligations. Viacom shall remain obligated under this Section 8.1
notwithstanding that, without any reservation of rights against Viacom, and
without notice to or further assent by Viacom, any

 

NY nv-6billion -credit.htm i

 



45

 

demand for payment of or reduction in the principal amount of any of the
Subsidiary Borrower Obligations made by the Administrative Agent or any Lender
may be rescinded by the Administrative Agent or such Lender, and any of the
Subsidiary Borrower Obligations continued, and the Subsidiary Borrower
Obligations, or the liability of any other party upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Administrative Agent or any Lender, and this Agreement and any other
documents executed and delivered in connection herewith may be amended,
modified, supplemented or terminated, in whole or in part, as the Required
Lenders (or all Lenders, as the case may be) may deem advisable from time to
time, and any collateral security, guarantee or right of offset at any time held
by the Administrative Agent or any Lender for the payment of the Subsidiary
Borrower Obligations may be sold, exchanged, waived, surrendered or released.
Neither the Administrative Agent nor any Lender shall have any obligation to
protect, secure, perfect or insure any lien at any time held by it as security
for the Subsidiary Borrower Obligations or for the guarantee contained in this
Section 8.1 or any property subject thereto.

(d)          Guarantee Absolute and Unconditional. Viacom waives any and all
notice of the creation, renewal, extension or accrual of any of the Subsidiary
Borrower Obligations and notice of or proof of reliance by the Administrative
Agent or any Lender upon the guarantee contained in this Section 8.1 or
acceptance of the guarantee contained in this Section 8.1; the Subsidiary
Borrower Obligations shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon the guarantee contained in this Section 8.1; and all dealings between
Viacom or the Subsidiary Borrowers, on the one hand, and the Administrative
Agent and the Lenders, on the other, shall likewise be conclusively presumed to
have been had or consummated in reliance upon the guarantee contained in this
Section 8.1. Viacom waives diligence, presentment, protest, demand for payment
and notice of default or nonpayment to or upon Viacom or any Subsidiary Borrower
with respect to the Subsidiary Borrower Obligations. The guarantee contained in
this Section 8.1 shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (a) the validity or enforceability of
this Agreement, any of the Subsidiary Borrower Obligations or any collateral
security therefor or guarantee or right of offset with respect thereto at any
time or from time to time held by the Administrative Agent or any Lender, (b)
the legality under applicable requirements of law of repayment by the relevant
Subsidiary Borrower of any Subsidiary Borrower Obligations or the adoption of
any requirement of law purporting to render any Subsidiary Borrower Obligations
null and void, (c) any defense, setoff or counterclaim (other than a defense of
payment or performance by the applicable Subsidiary Borrower) which may at any
time be available to or be asserted by Viacom against the Administrative Agent
or any Lender, or (d) any other circumstance whatsoever (with or without notice
to or knowledge of Viacom or any Subsidiary Borrower) which constitutes, or
might be construed to constitute, an equitable or legal discharge of any
Subsidiary Borrower for any of its Subsidiary Borrower Obligations, or of Viacom
under the guarantee contained in this Section 8.1, in bankruptcy or in any other
instance. When the Administrative Agent or any Lender is pursuing its rights and
remedies under this Section 8.1 against Viacom, the Administrative Agent or any
Lender may, but shall be under no obligation to, pursue such rights and remedies
as it may have against any Subsidiary Borrower or any other Person or against
any collateral security or guarantee for the Subsidiary Borrower Obligations or
any right of offset with respect thereto, and any failure by

 

NY nv-6billion -credit.htm i

 



46

 

the Administrative Agent or any Lender to pursue such other rights or remedies
or to collect any payments from any Subsidiary Borrower or any such other Person
or to realize upon any such collateral security or guarantee or to exercise any
such right of offset, or any release of any Subsidiary Borrower or any such
other Person or of any such collateral security, guarantee or right of offset,
shall not relieve Viacom of any liability under this Section 8.1, and shall not
impair or affect the rights and remedies, whether express, implied or available
as a matter of law, of the Administrative Agent and the Lenders against Viacom.

(e)          Reinstatement. The guarantee contained in this Section 8.1 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Subsidiary Borrower Obligations is
rescinded or must otherwise be restored or returned by the Administrative Agent
or any Lender upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of any Subsidiary Borrower or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, any Subsidiary Borrower or any substantial part of its property, or
otherwise, all as though such payments had not been made.

(f)           Payments. Viacom hereby agrees that any payments in respect of the
Subsidiary Borrower Obligations pursuant to this Section 8.1 will be paid to the
Administrative Agent without setoff or counterclaim in Dollars at the office of
the Administrative Agent specified in Section 9.1.

ARTICLE IX

MISCELLANEOUS

SECTION 9.1.         Notices. Notices and other communications provided for
herein shall be in writing (or, where permitted to be made by telephone, shall
be confirmed promptly in writing) and shall be delivered by hand or overnight
courier service, mailed or sent by telecopier as follows:

(a)          if to Viacom, to it at New Viacom Corp., 1515 Broadway, New York,
New York 10036, Attention of Treasurer (Telecopy No. (212) 846-1896), with a
copy to General Counsel (Telecopy No. (212) 258-6099):

(b)          if to the Administrative Agent, to it at Citibank, N.A., 2 Penns
Way, Suite 100, New Castle, Delaware 19720, Attention: Kwasi Bame (Telecopy No.
(212) 994-0975);

(c)          if to a Lender, to it at its address (or telecopy number) set forth
in Schedule 1.1 or in the Assignment and Acceptance pursuant to which such
Lender shall have become a party hereto; and

(d)          if to a Subsidiary Borrower, to it at its address set forth in the
relevant Subsidiary Borrower Request.

Notwithstanding the foregoing, each of Viacom, any other Borrower, the
Administrative Agent and any Lender may, in its discretion, provide any notice,
report or other information to be provided under this Agreement to a Lender by
(i) electronic mail to the electronic mail address

 

NY nv-6billion -credit.htm i

 



47

 

provided by such Lender in its Administrative Questionnaire and/or (ii) through
access to a web site. All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on (A) the date of receipt if delivered by hand or overnight
courier service or sent by telecopy or electronic mail, (B) the date of posting
if given by web site access, (C) the date of such telephone call, if permitted
by the terms hereof and if promptly confirmed in writing, or (D) on the date
five Business Days after dispatch by registered mail if mailed, in each case
delivered, sent or mailed (properly addressed) to such party as provided in this
Section 9.1 or in accordance with the latest unrevoked direction from such party
given in accordance with this Section 9.1. Any party hereto may change its
address or telecopy number for notices and other communications hereunder by
written notice to the Borrowers and the Administrative Agent.

SECTION 9.2.         Survival of Agreement. All representations and warranties
made hereunder and in any certificate delivered pursuant hereto or in connection
herewith shall be considered to have been relied upon by the Agents and the
Lenders and shall survive the execution and delivery of this Agreement and the
making of the Loans and other extensions of credit hereunder, regardless of any
investigation made by the Agents or the Lenders or on their behalf.

SECTION 9.3.        Binding Effect. This Agreement shall be binding upon and
inure to the benefit of each Borrower, each Agent and each Lender and their
respective successors and assigns, except that Viacom shall not have the right
to assign its rights or obligations hereunder or any interest herein without the
prior consent of all the Lenders.

SECTION 9.4.         Successors and Assigns. (a) Whenever in this Agreement any
of the parties hereto is referred to, such reference shall be deemed to include
the successors and assigns of such party, and all covenants, promises and
agreements by or on behalf of each Borrower, any Agent or any Lender that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.

(b)          Each Lender may assign to one or more assignees all or a portion of
its interests, rights and obligations under this Agreement (including all or a
portion of its Tranche A Commitment or Tranche B Commitment and the Tranche A
Loans or Tranche B Loans at the time owing to it); provided, however, that (i)
except in the case of an assignment to a Lender or a Lender Affiliate (other
than if at the time of such assignment, such Lender or Lender Affiliate would be
entitled to require any Borrower to pay greater amounts under Section 2.17(a)
than if no such assignment had occurred, in which case such assignment shall be
subject to the consent requirement of this clause (i)), Viacom and the
Administrative Agent must give their prior written consent to such assignment
(which consent shall not be unreasonably withheld or delayed), (ii) (x) except
in the case of assignments to any Person that is a Lender prior to giving effect
to such assignment, the amount of the aggregate Commitments and/or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $10,000,000 (or such lesser amount
as may be agreed by the Administrative Agent) and (y) the amount of the
aggregate Commitments and/or Loans retained by any assigning Lender (determined
as of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $10,000,000 (or
such

 

NY nv-6billion -credit.htm i

 



48

 

lesser amount as may be agreed by the Administrative Agent), unless (in the case
of clause (x) or (y) above) the assigning Lender’s Commitments and Loans are
being reduced to $0 pursuant to such assignment, (iii) the assignor and assignee
shall execute and deliver to the Administrative Agent an Assignment and
Acceptance, together with a processing and recordation fee of $3,500 and (iv)
the assignee, if it shall not be a Lender, shall deliver to the Administrative
Agent an Administrative Questionnaire. Upon acceptance and recording pursuant to
Section 9.4(e), from and after the effective date specified in each Assignment
and Acceptance, which effective date shall be at least five Business Days after
the execution thereof (or any lesser period to which the Administrative Agent
and Viacom may agree), (A) the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement and (B) the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all or the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto (but shall continue to
be entitled to the benefits of Sections 2.12, 2.13, 2.17 and 9.5, as well as to
any Fees accrued for its account hereunder and not yet paid)).

(c)          By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the assignee thereunder shall be deemed to
confirm to and agree with each other and the other parties hereto as follows:
(i) such assigning Lender warrants that it is the legal and beneficial owner of
the interest being assigned thereby free and clear of any adverse claim created
by such assigning Lender, (ii) except as set forth in clause (i) above, such
assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement or any other instrument or document
furnished pursuant hereto, or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or any other instrument or
document furnished pursuant hereto or the financial condition of Viacom or any
of its Subsidiaries or the performance or observance by Viacom or any of its
Subsidiaries of any of its obligations under this Agreement or any other
instrument or document furnished pursuant hereto; (iii) such assignee represents
and warrants that it is legally authorized to enter into such Assignment and
Acceptance; (iv) such assignee confirms that it has received a copy of this
Agreement, together with copies of the most recent financial statements
delivered pursuant to Sections 3.2 and 5.1 and such other documents and
information as it has deemed appropriate to make it own credit analysis and
decision to enter into such Assignment and Acceptance; (v) such assignee will
independently and without reliance upon the Administrative Agent, such assigning
Lender or any other Agent or Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under this Agreement; (vi) such
assignee appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers under this Agreement as are
delegated to the Administrative Agent by the terms hereof, together with such
powers as are reasonably incidental thereto; and (vii) such assignee agrees that
it will perform in accordance with their terms all the obligations which by the
terms of this Agreement are required to be performed by it as a Lender.

(d)          The Administrative Agent, acting for this purpose as agent of each
Borrower, shall maintain at one of its offices in The City of New York a copy of
each

 

NY nv-6billion -credit.htm i

 



49

 

Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amount of the Loans owing to, each Lender pursuant to the terms hereof from time
to time (the “Register”). The entries in the Register shall be conclusive in the
absence of manifest error and each Borrower, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by any Borrower and any Lender at any
reasonable time and from time to time upon reasonable prior notice.

(e)          Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, an Administrative Questionnaire
completed in respect of the assignee (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in paragraph
(b) above and, if required, the written consent of Viacom and the Administrative
Agent to such assignment, the Administrative Agent shall (i) accept such
Assignment and Acceptance, (ii) record the information contained therein in the
Register and (iii) give prompt notice thereof to Viacom.

(f)           Each Lender may without the consent of any Borrower or any Agent
sell participations to one or more banks, other financial institutions or other
entities (provided, that any such other entity is a not a competitor of Viacom
or any Affiliate of Viacom) all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Tranche A Commitment or
Tranche B Commitment and the Tranche A Loans or Tranche B Loans owing to it);
provided, however, that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) the participating
banks, financial institutions or other entities shall be entitled to the benefit
of the cost protection provisions contained in Sections 2.12, 2.13 and 2.17 to
the same extent as if they were Lenders (provided, that additional amounts
payable to any Lender pursuant to Section 2.17 shall be determined as if such
Lender had not sold any such participations) and (iv) the Borrowers, the Agents
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement, and such Lender shall retain the sole right to enforce the
obligations of each Borrower relating to the Loans and to approve any amendment,
modification or waiver of any provision of this Agreement (other than
amendments, modifications or waivers decreasing any fees payable hereunder or
the amount of principal of or the rate at which interest is payable on the
Loans, extending any scheduled principal payment date or date fixed for the
payment of interest on the Loans or of Facility Fees, increasing the amount of
or extending the Commitments or releasing the guarantee contained in Section
8.1, in each case to the extent the relevant participant is directly affected
thereby).

(g)          Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this Section
9.4, disclose to the assignee or participant or proposed assignee or participant
any information relating to any Borrower furnished to such Lender by or on
behalf of such Borrower; provided, that, prior to any such disclosure of
information designated by such Borrower as confidential, each such assignee or
participant or proposed assignee or participant shall execute a Confidentiality
Agreement whereby such assignee or participant shall agree (subject to the
exceptions set forth therein) to

 

NY nv-6billion -credit.htm i

 



50

 

preserve the confidentiality of such confidential information. A copy of each
such Confidentiality Agreement executed by an assignee shall be promptly
furnished to Viacom.

(h)          Notwithstanding the limitations set forth in paragraph (b) above,
(i) any Lender may at any time assign or pledge all or any portion of its rights
under this Agreement to a Federal Reserve Bank and (ii) any Lender which is a
“fund” may at any time assign or pledge all or any portion of its rights under
this Agreement to secure such Lender’s indebtedness, in each case without the
prior written consent of any Borrower or the Administrative Agent; provided,
that each such assignment shall be made in accordance with applicable law and no
such assignment shall release a Lender from any of its obligations hereunder. In
order to facilitate any such assignment, each Borrower shall, at the request of
the assigning Lender, duly execute and deliver to the assigning Lender a
registered promissory note or notes evidencing the Loans made to such Borrower
by the assigning Lender hereunder.

(i)           Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Bank”) may grant to a special purpose funding vehicle (an
“SPC”), identified as such in writing from time to time by the Granting Bank to
the Administrative Agent and the relevant Borrower, the option to provide to
such Borrower all or any part of any Loan that such Granting Bank would
otherwise be obligated to make to such Borrower pursuant to this Agreement;
provided, that (i) nothing herein shall constitute a commitment by any SPC to
make any Loan, and (ii) if an SPC elects not to exercise such option or
otherwise fails to provide all or any part of such Loan, the Granting Bank shall
be obligated to make such Loan pursuant to the terms hereof. The making of a
Loan by an SPC hereunder shall utilize the applicable Commitment of the Granting
Bank to the same extent, and as if, such Loan were made by such Granting Bank.
Each party hereto hereby agrees that no SPC shall be liable for any indemnity or
similar payment obligation under this Agreement (all liability for which shall
remain with the Granting Bank). In furtherance of the foregoing, each party
hereto hereby agrees (which agreement shall survive the termination of this
Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior indebtedness
of any SPC, it will not institute against, or join any other person in
instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the United States or any
State thereof. In addition, notwithstanding anything to the contrary contained
in this Section, any SPC may (i) with notice to, but without the prior written
consent of, the relevant Borrower and the Administrative Agent and without
paying any processing fee therefor, assign all or a portion of its interests in
any Loans to the Granting Bank or to any financial institutions (consented to by
such Borrower and the Administrative Agent) providing liquidity and/or credit
support to or for the account of such SPC to support the funding or maintenance
of Loans and (ii) disclose on a confidential basis any non-public information
relating to its Loans to any rating agency, commercial paper dealer or provider
of any surety, guarantee or credit or liquidity enhancement to such SPC. This
section may not be amended without the written consent of any SPC which has been
identified as such by the Granting Bank to the Administrative Agent and the
relevant Borrower and which then holds any Loan pursuant to this paragraph (i).

(j)           Neither Viacom nor any Subsidiary Borrower shall assign or
delegate any of its rights or duties hereunder without the prior consent of all
the Lenders; provided, Viacom may assign or delegate any of its rights or duties
hereunder (excepting its rights and duties

 

NY nv-6billion -credit.htm i

 



51

 

pursuant to Section 8.1) to any Subsidiary Borrower and any Subsidiary Borrower
may assign or delegate any of its rights or duties hereunder to Viacom or to any
other Subsidiary Borrower, in each case without the prior consent of the Lenders
unless such assignment would adversely affect the Lenders; provided, further,
Viacom may and any Subsidiary Borrower may assign or delegate any of its rights
and duties hereunder pursuant to a merger or consolidation permitted by Section
5.4(a) or (c) without the prior consent of the Lenders.

SECTION 9.5.         Expenses; Indemnity. (a) Viacom agrees to pay all
reasonable legal and other out-of-pocket expenses incurred by Citigroup Global
Markets Inc., in its capacity as a Joint Lead Arranger and in its capacity as a
Joint Bookrunner, and by the Administrative Agent and their respective
affiliates in connection with the preparation, negotiation, execution and
delivery of this Agreement or in connection with any amendments, modifications
or waivers of the provisions hereof (whether or not the transactions hereby
contemplated shall be consummated) or incurred by any Agent or any Lender in
connection with the enforcement or protection of the rights of the Agents or the
Lenders under this Agreement or in connection with the Loans made hereunder,
including, without limitation, the reasonable fees, charges and disbursements of
Hughes Hubbard & Reed LLP, counsel for Citigroup Global Markets Inc., in its
capacity as a Joint Lead Arranger and in its capacity as Joint Bookrunner, and
the Administrative Agent, and, in connection with any such enforcement or
protection, the reasonable fees, charges and disbursements of any other counsel
for any Agent or Lender.

(b)          Viacom agrees to indemnify and hold harmless each Agent, each
Lender and each of their respective directors, officers, employees, affiliates
and agents (each, an “Indemnified Person”) against, and to reimburse each
Indemnified Person, upon its demand, for, any losses, claims, damages,
liabilities or other expenses (“Losses”), to which such Indemnified Person
becomes subject insofar as such Losses arise out of or in any way relate to or
result from (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby (and any amendment hereto or thereto), the
performance by the parties hereto or thereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby or (ii) the use (or proposed use) of the proceeds of the
Loans, including, without limitation, Losses consisting of reasonable legal,
settlement or other expenses incurred in connection with investigating,
defending or participating in any legal proceeding relating to any of the
foregoing (whether or not such Indemnified Person is a party thereto); provided,
that the foregoing will not apply to any Losses to which an Indemnified Person
becomes subject to the extent they are found by a final decision of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of such Indemnified Person. No Indemnified Person shall be liable for
any damages arising from the use by others of information or other materials
obtained through electronic, telecommunications or other information
transmission systems (provided, that the foregoing will not apply to any Losses
to the extent they are found by a final decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
such Indemnified Person).

(c)          The provisions of this Section 9.5 shall remain operative and in
full force and effect regardless of the expiration of the term of this
Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the invalidity or unenforceability of any term or
provision of this Agreement or any investigation made by or on

 

NY nv-6billion -credit.htm i

 



52

 

behalf of any Agent or Lender. All amounts under this Section 9.5 shall be
payable on written demand therefor.

SECTION 9.6.        Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Agent and each Lender is hereby authorized at any time
and from time to time, to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by such Agent
or Lender to or for the credit or the account of any Borrower against any of and
all the obligations of such Borrower now or hereafter existing under this
Agreement or the Administrative Agent Fee Letter held by such Agent or Lender
which shall be due and payable. The rights of each Agent and each Lender under
this Section 9.6 are in addition to other rights and remedies (including other
rights of setoff) which such Agent or Lender may have.

SECTION 9.7.         APPLICABLE LAW. THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 9.8.         Waivers; Amendment. (a) No failure or delay of any Agent or
any Lender in exercising any power or right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Agents and the Lenders hereunder
are cumulative and are not exclusive of any rights or remedies which they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any Borrower from any such provision shall in any event be
effective unless the same shall be permitted by paragraph (b) below, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. No notice or demand on any Borrower in any case
shall entitle any Borrower to any other or further notice or demand in similar
or other circumstances.

(b)          Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement in writing entered into by
the Borrowers and the Required Lenders; provided, however, that no such
agreement shall (i) reduce the amount or extend the scheduled date of maturity
of any Loan or of any installment thereof, or reduce the stated amount of any
interest or fee payable hereunder or extend the scheduled date of any payment
thereof or increase the amount or extend the expiration date of any Commitment
of any Lender, in each case without the prior written consent of each Lender
directly affected thereby; (ii) amend, modify or waive any provision of this
Section 9.8(b), or reduce the percentage specified in the definition of
“Required Lenders”, release the guarantee contained in Section 8.1 or consent to
the assignment or delegation by Viacom or any Subsidiary Borrower of any of its
rights and obligations under this Agreement (except (A) by Viacom (excepting its
rights and duties pursuant to Section 8.1) to any Subsidiary Borrower or (B) by
any Subsidiary Borrower to Viacom or to any other Subsidiary Borrower and as set
forth in Section 9.4(j)), in each case without the prior written consent of all
the Lenders; (iii) amend, modify or waive Section 2.14(a) in a manner that would
alter the pro rata allocation of payments required thereby without the prior
written consent of all the Lenders; (iv) amend, modify or waive any condition
precedent set forth in Section 4.1(c), 4.1(e) or 4.1(f) without the prior
written consent of all the Lenders; or (v)

 

NY nv-6billion -credit.htm i

 



53

 

amend, modify or waive any provision of Article VII without the prior written
consent of each Agent affected thereby; provided, further that no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent hereunder in such capacity without the prior written
consent of the Administrative Agent.

SECTION 9.9.         Entire Agreement. This Agreement (together with the
Subsidiary Borrower Designations, the Subsidiary Borrower Requests and the
Administrative Agent Fee Letter) constitutes the entire contract between the
parties relative to the subject matter hereof. Any previous agreement among the
parties with respect to the subject matter hereof is superseded by this
Agreement. Nothing in this Agreement, expressed or implied, is intended to
confer upon any party other than the parties hereto any rights, remedies,
obligations or liabilities under or by reason of this Agreement.

SECTION 9.10.      WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.10.

SECTION 9.11.      Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby. The parties shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 9.12.      Counterparts. This Agreement may be executed in two or more
counterparts, each of which constitute an original but all of which when taken
together shall constitute but one contract, and shall become effective as
provided in Section 9.3.

SECTION 9.13.      Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 9.14.      Jurisdiction; Consent to Service of Process. (a) Each
Borrower hereby irrevocably and unconditionally submits, for itself and its
Property, to the nonexclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all

 

NY nv-6billion -credit.htm i

 



54

 

claims in respect of any such action or proceeding may be heard and determined
in such New York State court or, to the extent permitted by law, in such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Each Subsidiary Borrower designates and directs Viacom at its offices at 1515
Broadway, New York, New York 10036, as its agent to receive service of any and
all process and documents on its behalf in any legal action or proceeding
referred to in this Section 9.14 in the State of New York and agrees that
service upon such agent shall constitute valid and effective service upon such
Subsidiary Borrower and that failure of Viacom to give any notice of such
service to any Subsidiary Borrower shall not affect or impair in any way the
validity of such service or of any judgment rendered in any action or proceeding
based thereon. Nothing in this Agreement shall affect any right that any Agent
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement against any Borrower or its Properties in the courts of any
jurisdiction.

(b)          Each Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any New York State or Federal
court. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

(c)          Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.1. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

SECTION 9.15.      Confidentiality. (a) Each Lender agrees to keep confidential
and not to disclose (and to cause its affiliates, officers, directors,
employees, agents and representatives to keep confidential and not to disclose)
and, at the request of Viacom (except as provided below or if such Lender is
required to retain any Confidential Information (as defined below) pursuant to
customary internal or banking practices, bank regulations or applicable law),
promptly to return to Viacom or destroy the Confidential Information and all
copies thereof, extracts therefrom and analyses or other materials based
thereon, except that such Lender shall be permitted to disclose Confidential
Information (i) to such of its officers, directors, employees, agents,
affiliates and representatives as need to know such Confidential Information in
connection with such Lender’s participation in this Agreement, each of whom
shall be informed by such Lender of the confidential nature of the Confidential
Information and shall agree to be bound by the terms of this Section 9.15; (ii)
to the extent required by applicable laws and regulations or by any subpoena or
similar legal process or requested by any Governmental Authority or agency
having jurisdiction over such Lender or any affiliate of such Lender; provided,
however, that, except in the case of disclosure to bank regulators or examiners
in accordance with customary banking practices, if legally permitted written
notice of each instance in which Confidential Information is required or
requested to be disclosed shall be furnished to Viacom not less than 30 days
prior to the expected date of such disclosure or, if 30 days’ notice is not
practicable under the circumstances, as promptly as practicable under the
circumstances; (iii) to the extent such Confidential Information (A) is or
becomes publicly available other than as a result of a breach of this Agreement,
(B) becomes available to such Lender on a non-

 

NY nv-6billion -credit.htm i

 



55

 

confidential basis from a source other than a party to this Agreement or any
other party known to such Lender to be bound by an agreement containing a
provision similar to this Section 9.15 or (C) was available to such Lender on a
non-confidential basis prior to this disclosure to such Lender by a party to
this Agreement or any other party known to such Lender to be bound by an
agreement containing a provision similar to this Section 9.15; (iv) as permitted
by Section 9.4(g); or (v) to the extent Viacom shall have consented to such
disclosure in writing. As used in this Section 9.15, “Confidential Information”
shall mean any materials, documents or information furnished by or on behalf of
any Borrower in connection with this Agreement designated by or on behalf of
such Borrower as confidential.

(b)          Each Lender (i) agrees that, except to the extent the conditions
referred to in subclause (A), (B) or (C) of clause (iii) of paragraph (a) above
have been met and as provided in paragraph (c) below, (A) it will use the
Confidential Information only in connection with its participation in this
Agreement and (B) it will not use the Confidential Information in connection
with any other matter or in a manner prohibited by any law, including, without
limitation, the securities laws of the United States and (ii) understands that
breach of this Section 9.15 might seriously prejudice the interest of the
Borrowers and that the Borrowers are entitled to equitable relief, including an
injunction, in the event of such breach.

(c)          Notwithstanding anything to the contrary contained in this Section
9.15, each Agent and each Lender shall be entitled to retain all Confidential
Information for so long as it remains an Agent or a Lender to use solely for the
purposes of servicing the credit and protecting its rights hereunder.

SECTION 9.16.      Waiver of Notice of Termination Period. By its execution of
this Agreement, each Lender hereby waives any right to notice of termination, or
any notice period with respect to the termination, of any Existing Credit
Agreement that such Lender may have had under such Existing Credit Agreement.

SECTION 9.17.      Patriot Act Notice. Each Lender and each Agent (for itself
and not on behalf of any other party) hereby notifies the Borrowers that,
pursuant to the requirements of the USA Patriot Act, Title III of Pub. L.
107-56, signed into law October 26, 2001 (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Borrowers, which
information includes the name and address of the Borrowers and other information
that will allow such Lender or such Agent, as applicable, to identify the
Borrowers in accordance with the Patriot Act.

[Remainder of the page left blank intentionally; Signature page to follow.]

 

NY nv-6billion -credit.htm i

 



S-1

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

NEW VIACOM CORP.

 

By: /s/ Michael J. Dolan

 

Name: Michael J. Dolan

Title: Executive Vice President, Chief                         Financial Officer
and Chief Accounting

 

Officer

CITIBANK, N.A., as Administrative Agent

and as a Lender

 

By:/s/ Eileen L. Casson

 

Name: Eileen L. Casson

 

Title: Vice President

 

JPMORGAN CHASE BANK, N.A., as

Syndication Agent and as a Lender

 

By:/s/ Thomas H. Kozlark

 

Name: Thomas H. Kozlark

 

Title: Vice President

 

BANK OF AMERICA, N.A., as Co-

Documentation Agent and as a Lender

 

By:/s/ Thomas J. Kane

 

Name: Thomas J. Kane

 

 

Title: Senior Vice President

 

 

Signature Page to Term Loan Credit Agreement

 



S-2

 

 

DEUTSCHE BANK SECURITIES INC., as Co-Documentation Agent

 

By:/s/ Andreas Neumeier

 

Name: Andreas Neumeier

 

Title: Director

 

By:/s/ Yvonne Preil

 

Name: Yvonne Preil

 

Title: Vice President

THE BANK OF TOKYO-MITSUBISHI, LTD., NEW YORK BRANCH, as Co-Documentation Agent
and as a Lender

 

By:/s/ Lillian Kim

 

Name: Lillian Kim

 

 

Title: Authorized Signatory

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender

 

By:/s/ Andreas Neumeier

 

Name: Andreas Neumeier

 

Title: Director

 

By:/s/ Yvonne Preil

 

Name: Yvonne Preil

 

Title: Vice President

 

 

Signature Page to Term Loan Credit Agreement

 



S-3

 

 

MIZUHO CORPORATE BANK, LTD., as a Lender

 

By:/s/ Raymond Ventura

 

Name: Raymond Ventura

 

 

Title: Deputy General Manager

SUMITOMO MITSUI BANKING CORPORATION, as a Lender

 

By:/s/ Yoshihiro Hyakutome

 

Name: Yoshihiro Hyakutome

 

Title: Joint General Manager

 

THE ROYAL BANK OF SCOTLAND PLC, as a Lender

 

By:/s/ Vincent Fitzgerald

 

Name: Vincent Fitzgerald

 

Title: Managing Director

 

WACHOVIA BANK, N.A., as a Lender

 

By:/s/ Russ Lyons

 

Name: Russ Lyons

 

Title: Director

 

 

 

Signature Page to Term Loan Credit Agreement

 



S-4

 

 

DRESDNER BANK AG, NEW YORK & GRAND CAYMAN BRANCHES, as a Lender

 

By:/s/ Mark McGuigan

 

Name: Mark McGuigan

 

Title: Vice President

 

By:/s/ Brian Smith

 

Name: Brian Smith

 

 

Title: Managing Director

SOCIETE GENERALE, as a Lender

 

By:/s/ Mark Vigil

 

Name: Mark Vigil

 

 

Title: Managing Director

ABN AMRO BANK N.V., as a Lender

 

By:/s/ David Carrington

 

Name: David Carrington

 

Title: Director

 

By:/s/ Shilpa Parandekar

 

Name: Shilpa Parandekar

 

Title: Vice President

 

 

 

Signature Page to Term Loan Credit Agreement

 



S-5

 

 

UBS LOAN FINANCE LLC, as a Lender

 

By:/s/ Toba Lumbantobing

 

Name: Toba Lumbantobing

Title: Associate Director, Banking Products Services, US

By:/s/ Joselin Fernandes

 

Name: Joselin Fernandes

Title: Associate Director, Banking Products Services, US

THE BANK OF NOVA SCOTIA, as a Lender

 

By:/s/ Brenda S. Insull

 

Name: Brenda S. Insull

 

 

Title: Authorized Signatory

CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as a Lender

 

By:/s/ Doreen Barr

 

Name: Doreen Barr

 

Title: Associate

 

By:/s/ Judith E. Smith

 

Name: Judith E. Smith

 

Title: Director

 

 

 

Signature Page to Term Loan Credit Agreement

 



S-6

 

 

LLOYDS TSB BANK PLC, as a Lender

 

By:/s/ Deborah Carlson

 

Name: Deborah Carlson

Title: VP & Manager – Business Development  C.B. C103

By:/s/ Windsor R. Davies

 

Name: Windsor R. Davies

 

 

Title: Director, Corporate Banking, USA D061

MERRILL LYNCH BANK USA, as a Lender

 

By:/s/ Louis Alder

 

Name: Louis Alder

 

Title: Director

 

WESTLB AG, NEW YORK BRANCH, as a Lender

 

By:/s/ R. Mackereth Ruckman

 

Name: R. Mackereth Ruckman

 

Title: Executive Director

 

By:/s/ Thomas Rapp

 

Name: Thomas Rapp

 

Title: Director

 

THE BANK OF NEW YORK, as a Lender

 

By:/s/ Steven J. Correll

 

Name: Steven J. Correll

 

Title: Vice President

 

 

 

Signature Page to Term Loan Credit Agreement

 



S-7

 

 

BNP PARIBAS, as a Lender

 

By:/s/ Nuala Marley

 

Name: Nuala Marley

 

 

Title: Managing Director

By:/s/ Angela B. Arnold

 

Name: Angela B. Arnold

 

Title: Vice President

 

NATIONAL AUSTRALIA BANK LIMITED, A.B.N. 12 004 044 937, as a Lender

 

By:/s/ Eduardo Salazar

 

Name: Eduardo Salazar

 

 

Title: Senior Vice President

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

By:/s/ Colleen McEvoy

 

Name: Colleen McEvoy

 

Title: Vice President

 

THE NORINCHUKIN BANK, NEW YORK BRANCH, as a Lender

 

By:/s/ Toshifumi Tsukitani

 

Name: Toshifumi Tsukitani

Title: General Manager